--------------------------------------------------------------------------------

Exhibit 10.50
 

 

 
LOAN AGREEMENT


Between


CALIFORNIA ENTERPRISE DEVELOPMENT AUTHORITY


and


SUNPOWER CORPORATION,
as Borrower


Dated as of December 1, 2010


Relating to


$30,000,000
California Enterprise Development Authority
Recovery Zone Facility Revenue Bonds
(SunPower Corporation - Headquarters Project)
Series 2010

 



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS AND CERTAIN RULES OF INTERPRETATION
Section 1.1.
Definitions
3
Section 1.2.
Certain Rules of Interpretation
6
Section 1.3.
Other Defined Terms
6
ARTICLE II
REPRESENTATIONS
Section 2.1.
Representations by the Issuer
6
Section 2.2.
No Representation or Warranty by Issuer as to the Project
7
Section 2.3.
Representations by the Borrower
7
Section 2.4.
Modification and Termination of Special Tax Covenants
9
Section 2.5.
Purchase of Bonds by Issuer
9
ARTICLE III
ISSUANCE OF THE BONDS; ACQUISITION, CONSTRUCTION, INSTALLATION AND FINANCING OF
THE PROJECT
Section 3.1.
Agreement to Acquire, Construct and Equip the Project; Other Covenants
10
Section 3.2.
Agreement to Issue Bonds; Application of Proceeds; Project Fund
10
Section 3.3.
Completion
10
Section 3.4.
Limitation of Issuer’s Liability
10
Section 3.5.
Disclaimer of Warranties
11
Section 3.6.
Payments from Project Fund
11
Section 3.7.
Investment of Funds
11
Section 3.8.
Depositories of Moneys and Security for Deposit
12
ARTICLE IV
PROVISIONS FOR PAYMENT
Section 4.1.
Security for Bonds
12
Section 4.2.
Payment Obligations of the Borrower
12
Section 4.3.
Letter of Credit; Alternate Letter of Credit.
14
Section 4.4.
Administrative Expenses
14
Section 4.5.
Obligations of the Borrower Absolute and Unconditional
15
Section 4.6.
Borrower’s Consent to Assignment of Loan Agreement and Execution of Indenture
15
Section 4.7.
Borrower’s Performance Under Indenture
15
ARTICLE V
PARTICULAR AGREEMENTS
Section 5.1.
Public Purpose Covenants of the Borrower
16
Section 5.2.
Indemnity Against Claims
18
Section 5.3.
Agreement of Issuer not to Assign or Pledge
19
Section 5.4.
Redemption of Bonds
19
Section 5.5.
Reference to Bonds Ineffective After Bonds Paid
20
Section 5.6.
Tax Related Covenants
20
Section 5.7.
Acknowledgement of Tax Covenants of Issuer
21
Section 5.8.
Inspection of Project
22
Section 5.9.
Filing of Other Documents
22
Section 5.10.
Continuing Disclosure
22
Section 5.11.
Covenants Established in Connection with Conversion to Fixed Rate
23
ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
Section 6.1.
Events of Default Defined
24
Section 6.2.
Remedies
25
Section 6.3.
No Remedy Exclusive
26
Section 6.4.
Agreement to Pay Counsel Fees and Expenses
26



 
i

--------------------------------------------------------------------------------

 


Section 6.5.
Waiver of Events of Default and Rescission of Acceleration
27
Section 6.6.
Additional Remedies
27
ARTICLE VII
PREPAYMENT UNDER AGREEMENT
Section 7.1.
Option to Prepay the Note
28
Section 7.2.
Obligation to Prepay the Note in Whole Under Agreement Under Certain
   
Circumstances
28
Section 7.3.
Obligations After Payment of Note and Termination of Loan Agreement
29
Section 7.4.
No Prepayment of Note for Purchase in Lieu of Redemption
29
ARTICLE VIII
MISCELLANEOUS
Section 8.1.
Term of Agreement
30
Section 8.2.
Notices
30
Section 8.3.
Binding Effect
30
Section 8.4.
Severability
31
Section 8.5.
Amounts Remaining in Funds
31
Section 8.6.
Reliance by Issuer
31
Section 8.7.
No Personal Liability of the Issuer
31
Section 8.8.
Immunity of Directors, Officers and Employees of Issuer
31
Section 8.9.
Payments by Bank.
32
Section 8.10.
Amendments, Changes and Modifications
32
Section 8.11.
Counterparts
32
Section 8.12.
Captions
32
Section 8.13.
Law Governing Construction of Agreement
32
Section 8.14.
Third Party Beneficiaries
32
Section 8.15.
Further Assurances and Corrective Instruments
32
Section 8.16. 
Personal Liability of Borrower
33



Schedule A
-
DESCRIPTION OF PROJECT

Exhibit A
-
FORM OF NOTE

Exhibit B
-
PROJECT FUND REQUISITION

Exhibit C
-
BORROWER’S COMPLETION CERTIFICATE



 
ii

--------------------------------------------------------------------------------

 


LOAN AGREEMENT


This LOAN AGREEMENT (this “Agreement” or “Loan Agreement”) is entered into as of
December 1, 2010, by and between the CALIFORNIA ENTERPRISE DEVELOPMENT AUTHORITY
(the “Issuer”), a public entity duly organized and validly existing under the
laws of the State of California, and SUNPOWER CORPORATION, a Delaware
corporation (the “Borrower”);
W I T N E S S E T H:


WHEREAS, the Issuer was established for the purpose of financing projects needed
to implement economic development within the State of California (the "State")
and is authorized to issue taxable and Tax-exempt revenue bonds to provide
financing for economic development projects pursuant to the provisions of the
Joint Powers Act, comprising Articles 1, 2, 3 and 4 of Chapter 5 of Division 7
of Title 1 (commencing with Section 6500) of the Government Code of the State,
as amended, (the "Act"); and


WHEREAS, the Issuer was established pursuant to the provisions of the Act and a
Joint Exercise of Powers Agreement, dated June 1, 2006 (the "Joint Powers
Agreement"), among the cities of Eureka, Lancaster and Selma and other public
agencies who have and may subsequently become associate members of Issuer; and


WHEREAS, Issuer is authorized by the Joint Powers Agreement and the Act to issue
bonds, notes or other evidences of indebtedness, or certificates of
participation in leases or other agreements, or enter into loan agreements to,
among other things, finance and refinance projects needed to implement economic
development within the State; and


WHEREAS, pursuant to the provisions of the Act, the public agencies which are
members of Issuer are authorized to jointly exercise any power common to such
public agency members, including, without limitation, the power to acquire and
dispose of property, both real and personal; and


WHEREAS, pursuant to the provisions of the Act, Issuer may, at its option, issue
bonds, rather than certificates of participation, and enter into a loan
agreement for the purposes of promoting economic development; and


WHEREAS, Borrower desires to finance the Project (as defined in Article I
hereof) owned and to be operated by the Borrower; and


WHEREAS, pursuant to and in accordance with the provisions of the Act, the
Issuer has authorized and undertaken the issuance of its California Enterprise
Development Authority Recovery Zone Facility Revenue Bonds (SunPower
Corporation  - Headquarters Project) Series 2010 in the aggregate principal
amount of $30,000,000 (the "Bonds") to provide funds to pay a portion of the
cost of the Project and to fund a reserve fund and a portion of the costs of
issuance of the Bonds; and


WHEREAS, the Issuer proposes to loan the proceeds of the Bonds to the Borrower,
and the Borrower desires to borrow the proceeds of the Bonds upon the terms and
conditions set forth herein; and


 
1

--------------------------------------------------------------------------------

 


WHEREAS, for and in consideration of such loan, Borrower agrees, inter alia, to
make Loan Payments sufficient to pay on the dates specified in Section 4.02
hereof, the principal of, premium, if any, and interest on, the Bonds as well as
Additional Payments (as hereinafter defined);


WHEREAS, as security for the full and prompt payment and performance of all its
obligations under the Indenture, including, specifically, without limiting the
generality of the foregoing, its obligation to make payment of principal of,
premium, if any, interest on and purchase price of the Bonds, when due, the
Issuer has, pursuant to the provisions of the Indenture, assigned to the Trustee
all of its right, title and interest in, to and under this Agreement (except the
Reserved Rights), including without limitation, the right to receive loan
payments payable by the Borrower hereunder; and


WHEREAS, in order to assure full and prompt payment of the Bonds while the Bonds
bear interest in certain Modes, the Borrower, among other things, has caused the
Bank to issue a Letter of Credit to support payment of principal and purchase
price of, and interest on, the Bonds when due (subject to reduction and
reinstatement as provided therein) while in the initial Weekly Mode, according
to the terms of the Indenture.


WHEREAS, the Issuer and the Borrower each has duly authorized the execution and
delivery of this Agreement;


NOW, THEREFORE, THIS LOAN AGREEMENT WITNESSETH:


That the parties hereto, intending to be legally bound hereby and in
consideration of the mutual covenants hereinafter contained, DO HEREBY AGREE to
all the terms and conditions set forth in this Agreement.


 
2

--------------------------------------------------------------------------------

 


ARTICLE I


DEFINITIONS AND CERTAIN RULES OF INTERPRETATION


Section 1.1.  Definitions.  In addition to the words and terms elsewhere defined
herein, the following words and terms as used herein shall have the following
meanings unless the context or use clearly indicates another or different
meaning or intent, and any other words and terms defined in the Indenture shall
have the same meanings when used herein as assigned to them in the Indenture
unless the context or use clearly indicates another or different meaning or
intent:


“Act” means Chapter 5 of Division 7 of Title 1 of the California Government Code
(commencing with Section 6500), as amended.


“Application” means, collectively, the application of the Borrower to the Issuer
and the to the California Debt Limit Allocation Committee seeking financial
assistance for the Project, and all attachments, exhibits, correspondence and
modifications submitted in writing to the Issuer and/or the to the California
Debt Limit Allocation Committee in connection with said application.


“Bank Representative” means each person at the time designated to act on behalf
of the Bank by written certificate furnished to the Borrower and the Trustee
containing the specimen signature of each such person and signed on behalf of
the Bank by a Vice President or its President.  Such certificate may designate
an alternate or alternates.


“Bond Counsel” means, with respect to the original issuance of the Bonds, Jones
Hall, A Professional Law Corporation, and thereafter such other firm of
nationally recognized attorneys at law appointed by the Borrower and acceptable
to the Remarketing Agent, the Trustee and the Issuer, and if a Letter of Credit
shall then be in effect with respect to the Bonds, approved by the Bank, and
experienced in issuing opinions with respect to tax exempt bonds under the
exemptions provided in the Code.


“Bonds” means the $30,000,000 California Enterprise Development Authority
Recovery Zone Facility Revenue Bonds (SunPower Corporation  - Headquarters
Project) Series 2010 issued pursuant to the Indenture.  Any percentage of Bonds
specified herein for any purpose is to be figured on the aggregate principal
amount of Bonds then Outstanding.


“Borrower” means SunPower Corporation, a Delaware corporation, including its
successors and assigns.


“Borrower Documents” means this Loan Agreement, the Note, the Bond Purchase
Agreement, the Tax Agreement, the Remarketing Agreement and the Bank Documents.


“Borrower’s Completion Certificate” means the certificate described in Section
3.3, in the form attached hereto as Exhibit C.


“Code” means the Internal Revenue Code of 1986 as in effect on the date of
issuance of the Bonds or (except as otherwise referenced herein) as it may be
amended to apply to obligations issued on the date of issuance of the Bonds,
together with applicable proposed, temporary and final regulations promulgated,
and applicable official public guidance published, under the Code.


 
3

--------------------------------------------------------------------------------

 


“Completion Date” means the date the Project has been completed and placed in
service as that date shall be certified as provided in Section 3.3 of this
Agreement.


“Costs of Project” with respect to the Project, means the costs of all items
permitted to be financed under the provisions of the Recovery Zone program.


“Counsel” means an attorney, or firm thereof, admitted to practice law before
the highest court of the State of California.


“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice or both, become an Event of Default
hereunder.


“Determination of Taxability” means the occurrence of any of the following
enumerated events:


(a)            the issuance of an adverse determination by the Internal Revenue
Service, delivered to the Issuer, the Borrower or any Owner of any Bonds (but
only if (i) the Borrower has been afforded an opportunity to contest such
determination in a writing filed with the Internal Revenue Service, and (ii) the
Borrower has decided not to contest such determination);


(b)            the delivery of a Statement of Bond Counsel delivered at the
request of the Borrower; or


(c)            the delivery of a final judicial decision of a court of competent
jurisdiction to (i) the Issuer or one or more Owners of any Bonds in a
proceeding in which the Borrower materially participated or (ii) the Borrower,


in each case to the effect that the interest paid or to be paid on the Bonds is
not Tax-exempt (including determinations under the provisions of Section
150(b)(4) of the Code), or in the case of (b) above, due to Internal Revenue
Service action or other events that could be asserted by the Internal Revenue
Service, the interest paid or to be paid on the Bonds is not Tax-exempt.


“Event of Default” means one of the events so denominated and described in
Section 6.1.


“Indemnified Parties” shall have the meaning set forth in Section 5.2.


“Indenture” means that Indenture of Trust, dated as of December 1, 2010, between
the Issuer and the Trustee, including any indentures supplemental to the
Indenture, with respect to the Bonds.


“Issuer” means the California Enterprise Development Authority, including its
successors and assigns.


“Loan Agreement” means this Loan Agreement as it now exists and as it may
hereafter be amended in accordance with Section 2.4 and Section 8.10.


 
4

--------------------------------------------------------------------------------

 


“Net Proceeds” means the Sale Proceeds of the Bonds less any Proceeds deposited
in a reasonably required reserve or replacement fund within the meaning of
Section 148 of the Code.


“Note” means the note in the principal amount of the Bonds executed by the
Borrower in favor of the Issuer evidencing the loan of the proceeds of the Bonds
hereunder and assigned to the Trustee, including any amendment or supplement
thereto or substitution therefor.


“Outstanding”, when used with reference to the Bonds, has the meaning set forth
in Article I of the Indenture.


“Payment in Full of the Bonds” specifically encompasses the situations referred
to in Article X of the Indenture.


“Person” means any natural person, firm, association, corporation, partnership,
limited liability company, joint stock company, joint venture, trust,
unincorporated organization or firm, or a government or any agency or political
subdivision thereof or other public body.


“Pledged Revenues” means and shall include:


(a)            the payments required to be made by or on behalf of the Borrower
under this Loan Agreement except (i) payments to the Trustee for services
rendered as Trustee under the Indenture and payments to be made to any
co-trustee for services rendered under the Indenture and (ii) expenses,
indemnification, rebate payments and other payments required to be made pursuant
to Sections 4.4, 5.2, 5.6, 5.7 and 6.4, or otherwise to or for the Trustee or
the Issuer, and


(b)            any proceeds which arise with respect to any disposition or lease
of any of the property, money, securities and interests granted by the Issuer to
the Trustee under the Granting Clauses of the Indenture.


“Proceeds” means the gross proceeds of the Bonds within the meaning of Section
148 of the Code.


“Project” means the acquisition of land and the acquisition, construction and
equipping of tenant improvements and other improvements to comprise a corporate
headquarters facility on improved real property leased by Borrower at 51, 77 and
145 Rio Robles Drive, San Jose, California, as more fully described in Schedule
A to this Agreement.


“Rebate Amount” means the excess of the future value, as of a date, of all
receipts on nonpurpose investments over the future value, as of that date, of
all payments on nonpurpose investments, as more fully described in Section
148(f) of the Code and Section 1.148-3 of the Treasury Regulations.


“Sale Proceeds” means any amounts actually or constructively received by the
Issuer from the sale (or other disposition) of the Bonds, including any amounts
used to pay underwriters’ discount or compensation and accrued interest other
than pre-issuance accrued interest.


“Secretary” means the Secretary or an Assistant Secretary of the Issuer.


 
5

--------------------------------------------------------------------------------

 


“State” means the State of California.


“Statement of Bond Counsel” means a written statement of Bond Counsel addressed
to the Trustee to the effect that (i) due to Internal Revenue Service action or
other events, legal counsel is not able on the date of such statement to deliver
its opinion that, under present law, interest paid or to be paid on the Bonds is
Tax-exempt; or (ii) without a redemption of the Bonds, due to Internal Revenue
Service action or other events, legal counsel would not be able to deliver its
opinion to the effect that the interest paid or to be paid on the Bonds or a
portion thereof is Tax-exempt.


“Tax Agreement” means, collectively, the Certificate as to Arbitrage and the Use
of Proceeds Certificate dated as of the Closing Date and entered into by the
Borrower and the Issuer.


“Treasury Regulations” means the applicable proposed, temporary or final Income
Tax Regulations promulgated under the Code or, to the extent applicable to the
Code, under the Internal Revenue Code of 1954, as such regulations may be
amended or supplemented from time to time.


“Trustee Fees” means the periodic fees and expenses, including, without
limitation, counsel fees, charged by the Trustee in order to serve as Trustee
under the Indenture.


Section 1.2.  Certain Rules of Interpretation.  The definitions set forth in
Section 1.1 shall be equally applicable to both the singular and plural forms of
the terms therein defined and shall cover all genders.


“Herein,” “hereby,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter” and
other equivalent words refer to this Loan Agreement and not solely to the
particular Article, Section or subdivision hereof in which such word is used.


Reference herein to an Article number (e.g., Article IV) or a Section number
(e.g., Section 6.2) shall be construed to be a reference to the designated
Article number or Section number hereof unless the context or use clearly
indicates another or different meaning or intent.


Section 1.3.  Other Defined Terms.  Capitalized terms used herein and not
otherwise defined in this Loan Agreement shall have the meanings given such
terms in the Indenture.
 
ARTICLE II


REPRESENTATIONS


Section 2.1.  Representations by the Issuer.  The Issuer makes the following
representations as the basis for the undertakings on its part herein contained:


(a)            is a public entity duly organized and validly existing under the
laws of the State. Under the provisions of the Act, the Issuer has the power to
enter into the transactions contemplated by this Agreement and the Indenture and
to carry out its obligations hereunder. By proper action, the Issuer has been
duly authorized to execute, deliver and duly perform its obligations under this
Agreement and the Indenture.


 
6

--------------------------------------------------------------------------------

 


(b)            The Issuer is not in default under any of the provisions of the
laws of the State which default would affect its existence or its powers
referred to in Section 2.1(a).


(c)            The Issuer has found and determined and hereby finds and
determines that (i) the Loan to be made hereunder with the proceeds of the Bonds
will promote the purposes of the Act by providing funds to finance the Project;
and (ii) said Loan is in the public interest, serves the public purposes and
meets the requirements of the Act.


(d)            The execution and delivery of this Agreement and the Indenture
and the consummation of the transactions herein and therein contemplated will
not in any material respect conflict with or constitute on the part of the
Issuer a breach of or default under any agreement or other instrument to which
the Issuer is a party or by which it is bound or any existing law, regulation,
court order or consent decree to which it is subject which breach or default
would have a material adverse effect on the Issuer's ability to perform its
obligation under the Indenture or this Agreement.


Section 2.2.  No Representation or Warranty by Issuer as to the Project.  The
Issuer makes no representation or warranty concerning the suitability of the
Project for the purpose for which it was undertaken by the Borrower or
concerning the feasibility or creditworthiness of the Borrower.  The Issuer has
not made any independent investigation as to the feasibility or creditworthiness
of the Borrower.


Section 2.3.  Representations by the Borrower.  The Borrower makes the following
representations as the basis for the undertakings on their part herein
contained:


(a)            Organization and Power.  (i) The Borrower is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) the Borrower has all requisite corporate power and authority, and the legal
right to own and operate its properties and to carry on its business as now
being conducted and as presently proposed to be conducted.


(b)            Pending Litigation.  Except as otherwise disclosed to the Issuer,
there are no proceedings pending, or to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower in any court or before
any governmental authority, arbitration board or tribunal which, would
reasonably be expected to result in a material adverse effect on the
transactions contemplated by this Loan Agreement, the Bond Purchase Agreement,
the Remarketing Agreement, the Indenture or any of the Borrower Documents or
which, in any way, would reasonably be expected to result in a material adverse
effect on the properties, business, or condition (financial or otherwise) of the
Borrower, or the ability of the Borrower to perform its obligations under the
Borrower Documents.  The Borrower is not in default with respect to an order of
any court, governmental authority, arbitration board or tribunal.


(c)            Agreements are Legal and Authorized.  The execution and delivery
by the Borrower of each of the Borrower Documents and the compliance by the
Borrower with all of the provisions hereof and thereof (i) are within the
corporate power of the Borrower, (ii) will not materially conflict with or
result in any material breach of any of the provisions of, or constitute a
material default under, or result in the creation of any lien, charge or
encumbrance upon any property of the Borrower under the provisions of, any
agreement, or other instrument to which the Borrower is a party or by which it
is bound, or any license, judgment, decree, law, statute, order, rule or
regulation of any court or


 
7

--------------------------------------------------------------------------------

 


governmental agency or body having jurisdiction over the Borrower or any of its
activities or properties and (iii) have been duly authorized by all action on
the part of the Borrower.


(d)            Governmental Consent.  Neither the Borrower nor any of its
business or properties, nor any relationship between the Borrower and any other
person, nor any circumstances in connection with the execution, delivery and
performance by the Borrower of the Borrower Documents or the offer, issue, sale
or delivery by the Issuer of the Bonds, is such as to require the consent,
approval or authorization of, or the filing, registration or qualification with,
any governmental authority on the part of the Borrower other than (i) those
already obtained; and (ii) those the failure of which to obtain or make would
not reasonably be expected to result in a material adverse effect on the
properties, business, or condition (financial or otherwise) of the Borrower;
provided, however, that no representation is made as to any consents, approvals
or authorizations required by the Issuer to issue the Bonds.


(e)            No Defaults.  No event has occurred and no condition exists with
respect to the Borrower that would constitute an “event of default” beyond any
applicable grace period under any of the Borrower Documents or which, with the
lapse of time or with the giving of notice or both, would become such an “event
of default.”  The Borrower is not in violation in any material respect of any
material agreement or other material instrument to which it is a party or by
which it is bound, except where such violation or default would not reasonably
be expected to result in a material adverse effect on the properties, business,
or condition (financial or otherwise) of the Borrower.


(f)            Compliance with Law.  The Borrower is not in material violation
of any material laws, ordinances, governmental rules or regulations to which it
is subject and has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business in each case, except where such violation or
failure would not reasonably be expected to result in a material adverse effect
on the properties, business, or condition (financial or otherwise) of the
Borrower.


(g)            Governmental Filings and Permits.  The Borrower has made or will
make prior to the date required therefor all filings with and has obtained or
will obtain prior to the date required therefor all approvals, permits,
authorizations and consents from all federal, state and local regulatory
agencies having jurisdiction to the extent, if any, required by applicable laws
and regulations to be made or to be obtained in connection with the (a)
acquisition, construction, renovation and equipping of the Project and (b)
execution and delivery by the Borrower of, and performance by the Borrower of
its obligations under,  the Borrower Documents., except where the failure to
make such filings or obtain such approvals, permits, authorizations and consents
would not reasonably be expected to result in a material adverse effect on the
properties, business, or condition (financial or otherwise) of the Borrower.


(h)            Estimated Time of Completion of the Project.  The Project is
estimated to be completed by March 2012.


(i)             Location of the Project.  The Project is wholly located in the
City of San Jose, Santa Clara County, California (the “City”) and within the
boundaries of a Recovery Zone.  On December 8, 2009, the City designated the
area of the entire City (the “Designated Area”) as a Recovery Zone pursuant to
Resolution No. 75216, dated


 
8

--------------------------------------------------------------------------------

 


December 8, 2009, which Resolution is contained in the transcript for the
Bonds.  Pursuant to Resolution No. 10-44, dated December 8, 2010 and included
elsewhere in the transcript for the Bonds, the Authority acknowledged the
Designated Area as a Recovery Zone and adopted and ratified the City’s
designation of the Recovery Zone effective as of the date of designation of said
Recovery Zone by the City.


(j)             Date of Construction or Acquisition of Project.  The Project is
to be constructed, renovated or acquired by the Borrower after December 8, 2009.


(k)            Commencement of Original Use of Project.  The original use of the
Project commences with the Borrower.


(l)             Borrower’s Use of Project.  Substantially all of the use of the
Project is in the active conduct of business by the Borrower in the Recovery
Zone. The Borrower will not sell, convey, or transfer Project to any person or
entity or otherwise discontinue using the project in an active trade or business
within the Recovery Zone, unless it receives an opinion of Bond Counsel that
such action will not adversely affect the tax-exempt status of the Bonds.


Section 2.4.  Modification and Termination of Special Tax Covenants.  Subsequent
to the issuance of the Bonds and prior to their payment in full (or provision
for the payment thereof having been made in accordance with the provisions of
the Indenture), neither this Loan Agreement nor the Note may be amended,
changed, modified, altered or terminated except as permitted herein and by the
Indenture and with the written consent of the Borrower, the Issuer, the Trustee
and the Bank, if any (to the extent the amendment or modification would
adversely affect or alter the obligations or rights of the Bank
thereunder).  The Issuer and the Borrower hereby agree to amend this Loan
Agreement to the extent required or permitted, in the reasonable opinion of Bond
Counsel, in order to maintain the Tax-exempt status of the Bonds.  The party
requesting such amendment shall notify, in writing, the other party to this Loan
Agreement and the Trustee of the proposed amendment, with a copy of such
requested amendment to Bond Counsel.  After review of the proposed amendment,
Bond Counsel shall render to the Trustee an Opinion of Counsel, prior to such
proposed amendment becoming effective, that such proposed amendment shall not
adversely affect the Tax-exempt status of the Bonds.


Section 2.5.  Purchase of Bonds by Issuer.  Except for purchases to retire Bonds
pursuant to the Indenture, the Issuer agrees that it shall not purchase any
Bonds, directly or indirectly.


 
9

--------------------------------------------------------------------------------

 


ARTICLE III


ISSUANCE OF THE BONDS; ACQUISITION, CONSTRUCTION,
INSTALLATION AND FINANCING OF THE PROJECT


Section 3.1.  Agreement to Acquire, Construct, Renovate and Equip the Project;
Other Covenants.


(a)            The Borrower will acquire, construct, renovate and equip, or
cause to be acquired, constructed, renovated and equipped, the Project.  In the
event of any material change in the Project there shall be filed with the Issuer
and the Trustee a Favorable Opinion of Bond Counsel.  The Borrower will obtain
all licenses, permits and consents required for the acquisition, construction,
renovation and equipping of the Project, and the Issuer shall have no
responsibility therefor.


(b)            The Borrower at all times shall do or cause to be done and
performed all acts and things necessary in order to assure that the Project is
operated as an authorized project for a purpose and use as provided for under
the Act and as set forth in its Application until the expiration or earlier
termination of this Agreement.


(c)            The Borrower will not make any changes to the Project or to the
operation thereof or of the classification of the Project to the extent such
change or changes would affect the qualification of the Project under the Act or
adversely affect the exclusion from gross income for federal income tax purposes
of the interest on the Bonds.


(d)            The Borrower will not make any changes to the Project or the
operation thereof which would result in the Project being materially different
than presented in the Application or violate any of the Borrower’s covenants in
this Agreement without the prior written consent of the Issuer.


Section 3.2.  Agreement to Issue Bonds; Application of Proceeds; Project
Fund.  In order to provide funds to make the loan to the Borrower to finance the
Project, the Issuer agrees that as soon as possible it will authorize, validate,
sell and cause to be delivered to the initial purchaser or purchasers thereof,
the Bonds, bearing interest and maturing as set forth in Article II of the
Indenture, at a price to be approved by the Borrower, and it will thereupon make
the loan of the proceeds of the Bonds received from said sale by depositing said
proceeds in the Project Fund, Costs of Issuance Fund and Reserve Fund
established under the Indenture, subject to disposition thereof in accordance
with the terms of this Agreement, including Section 3.6 hereof.  The moneys in
the Project Fund shall be used to pay the Costs of Project.


Section 3.3.  Completion.  Immediately after the Completion Date, the Borrower
shall deliver to the Trustee a certificate signed by a Borrower Representative
substantially in the form provided in Exhibit C to this Agreement.  Any amount
remaining in the Project Fund thereafter (except for amounts therein sufficient
to cover the Costs of Project not then due and payable or not then paid) shall
be applied by the Trustee in the manner set forth in Section 5.3 of the
Indenture.  To the extent required under the Code, the Borrower shall give the
Trustee investment instructions with respect to the Project Fund which would not
result in such funds being invested at a yield materially higher than the yield
on the Bonds.


Section 3.4.  Limitation of Issuer’s Liability.  NEITHER THE STATE OF CALIFORNIA
NOR ANY POLITICAL CORPORATION, SUBDIVISION OR AGENCY OF THE STATE OF


 
10

--------------------------------------------------------------------------------

 


CALIFORNIA SHALL BE OBLIGATED TO PAY THE PRINCIPAL OF, PREMIUM, IF ANY, THE
INTEREST ON, OR THE PURCHASE PRICE OF THE BONDS, AND NEITHER THE FAITH AND
CREDIT NOR THE TAXING POWER OF THE STATE OF CALIFORNIA, THE ISSUER, OR ANY OTHER
POLITICAL CORPORATION, SUBDIVISION, OR AGENCY THEREOF IS PLEDGED TO THE PAYMENT
OF THE PRINCIPAL OF, PREMIUM, IF ANY, INTEREST ON, OR THE PURCHASE PRICE OF THE
BONDS.


Section 3.5.  Disclaimer of Warranties.  The Borrower recognizes that since the
Project will be acquired, constructed and equipped by the Borrower and by
contractors and suppliers selected by the Borrower, NEITHER THE ISSUER NOR THE
TRUSTEE MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT
TO THE MERCHANTABILITY, CONDITION OR WORKMANSHIP OF ANY PART OF THE PROJECT OR
ITS SUITABILITY FOR THE PURPOSES OF THE BORROWER OR THE EXTENT TO WHICH PROCEEDS
DERIVED FROM THE SALE OF THE BONDS WILL PAY THE COST TO BE INCURRED IN
CONNECTION THEREWITH.


Section 3.6.  Payments from Project Fund.  The Trustee shall use moneys in the
Project Fund solely to pay the Costs of Project.  Before any payment shall be
made from the Project Fund other than the Costs of the Project payable to
Borrower on the Closing Date pursuant to Section 5.1(b)(i) of the Indenture,
there shall be filed with the Trustee:


(a)            A requisition, in the form attached hereto as Exhibit B, signed
by the Borrower Representative, stating to whom the payment is to be made, the
amount of payment, the purpose in reasonable detail for which the obligation to
be paid was incurred, that the obligation stated on the requisition has been
incurred by the Borrower in or about the acquisition, construction, consummation
or equipping of the Project, each item is a proper charge against the Project
Fund and the obligation has not been the basis for a prior requisition which has
been paid and containing the additional statements set forth in Exhibit B.


(b)            An invoice (if the obligation is greater than $20,000) of the
obligation described in the requisition required by subsection (a) above.


The Costs of the Project payable to Borrower on the Closing Date pursuant to
Section 5.1(b)(i) of the Indenture are costs that were paid or incurred by the
Borrower on or after October 8, 2010 or were for reimbursement costs as
described in the Tax Agreement (or were paid prior to October 8, 2010 and do not
exceed $100,000 or constitute a preliminary expenditure (e.g., engineering,
surveying, soil testing) under Section 1.150-2(f)(2) of the Treasury Regulations
and do not exceed 20 percent of the aggregate issue price of the Bonds) and have
been used to finance the acquisition, construction, renovation improving and/or
equipping of the Project after October 8, 2010.  Such costs are a proper charge
against the Project Fund, including without limitation in accordance with the
provisions of the Tax Agreement, and such costs are or were necessary in
connection with the acquisition, installation or construction of the Project.


Section 3.7.  Investment of Funds.  Except for amounts on deposit in the
Purchase Fund and the Rebate Fund, any moneys held in the Project Fund, the Bond
Fund, or any other fund created under the Indenture shall be invested or
reinvested by the Trustee as set forth in Section 5.5 of the Indenture, to the
extent permitted by law, in the Permitted Investments, at the specific written
direction of the Borrower Representative.  Amounts on deposit in the Rebate Fund
shall be invested in a manner that creates no violation of Section 148(f) of the
Code and


 
11

--------------------------------------------------------------------------------

 


Section 1.148-3, of the Treasury Regulations.  Amounts on deposit in the
Purchase Fund will be held uninvested.  All such investments shall at all times
be a part of the fund (the Project Fund, the Bond Fund or such other fund
created under the Indenture, as the case may be) from where the moneys used to
acquire such investments shall have come, and all investment income and profits
on such investments shall be credited to such funds as provided in the
Indenture.


Section 3.8.  Depositories of Moneys and Security for Deposit.  All moneys
received by the Issuer in connection with the issuance of the Bonds shall be
deposited as provided in Section 5.1(b) of the Indenture.  All such moneys
deposited shall be applied in accordance with the terms and for the purposes
herein set forth and shall not be subject to lien or attachment by any creditor
of the Issuer.


The Issuer and the Borrower agree for the benefit of each other and for the
benefit of the Trustee and the holders of the Bonds that the Net Proceeds of the
Bonds will not be used in any manner that would affect the Tax-exempt status of
the Bonds.


ARTICLE IV


PROVISIONS FOR PAYMENT


Section 4.1.  Security for Bonds.  The Issuer acknowledges that the only
security for the Bonds will be the Pledged Revenues and any other moneys
deposited in the funds and accounts created under the Indenture (except the
Rebate Fund and the Purchase Fund) and, when required by the terms of the
Indenture, the Letter of Credit.  Pursuant to Section 4.3 hereof, at the
election of the Borrower, the Borrower may cause a Credit Facility to be
delivered to the Trustee to secure the Bonds.


Section 4.2.  Payment Obligations of the Borrower.


(a)            As consideration for the issuance of the Bonds and the lending of
the proceeds of the Bonds to the Borrower by the Issuer in accordance with the
provisions of this Loan Agreement, the Borrower agrees to execute and deliver to
the Issuer the Note.  In addition, the Borrower agrees (i) except as provided in
subsection (b) of this Section and subject to the credit against payment
provided in subsection (b) hereof or Section 5.5 of the Indenture, to make
prompt payment to the Trustee, as assignee and pledgee of the Issuer, for
deposit in the Bond Fund, of all payments on the Note as and when the same shall
be due and payable and (ii) to pay pursuant hereto and the Note sums sufficient
to pay the principal and purchase price of, premium, if any, or interest on the
Bonds (whether at maturity, upon redemption or acceleration, or otherwise) when
and as the same shall be due and payable.  All such payments shall be made to
the Trustee, in lawful money of the United States of America, in immediately
available funds.


(b)            In order to initially support and provide for the payments
required in subsection (a) of this Section, the Borrower shall cause the Bank to
deliver the Letter of Credit, which shall not expire later than six months from
the date of initial delivery of the Bonds, to the Trustee simultaneously with
the original issue and delivery of the Bonds, and hereby authorizes and directs
the Trustee to draw moneys under the Letter of Credit in accordance with the
provisions of the Indenture to the extent necessary to make any payments of
principal and purchase price of, and interest on the Bonds as and when the same
become due.  The Borrower shall receive as a credit against its obligations to


 
12

--------------------------------------------------------------------------------

 


make the payments described in subsection (a) of this Section all payments made
by the Bank under the Letter of Credit and all other amounts described in
Section 5.2 of the Indenture.  The Borrower hereby covenants and agrees to cause
a Letter of Credit to be delivered to the Trustee to secure the Bonds in
accordance with the requirements of the Indenture.  Additionally, the Borrower
covenants that no renewal or extension to the Letter of Credit beyond the
initial six month term of the Letter of Credit shall be accepted by Borrower
unless a Favorable Opinion of Bond Counsel has been delivered to the Trustee and
the Issuer to the effect that such extension will not adversely affect the
Tax-exempt status of the Bonds.


(c)            If any of the payments required in subsection (a) and (b) above
are not made, the item or installment which has not been made shall continue as
an obligation of the Borrower until the same shall have been fully paid, and the
Borrower agrees to pay the same with interest thereon, to the extent permitted
by law, at the rate per annum borne by the Bonds until paid in full.


(d)            In addition, the Borrower agrees to pay the Costs of Issuance in
connection with the Bonds, which Costs of Issuance shall be paid from the Costs
of Issuance Fund held by the Trustee or directly by the Borrower.


(e)            The Borrower agrees to pay, or cause to be paid, all costs and
expenses related to or associated with the Project which are not or cannot be
paid or reimbursed from the proceeds of the Bonds.


(f)            The Borrower agrees to maintain the Reserve Fund at the amount of
the Reserve Fund Requirement.


(g)            Notwithstanding any provision to the contrary contained in this
Agreement or in any of the other Borrower Documents, it is expressly provided
that in no case or event shall the aggregate of (a) all interest on the unpaid
balance of the Note, accrued or paid from the date hereof and (b) the aggregate
of any other amounts accrued or paid pursuant to the Note or any of the other
Borrower Documents, which under applicable laws are or may be deemed to
constitute interest upon the Note or any other indebtedness due hereunder or
under the Note (the “Debt”) from the date hereof, ever exceed the maximum rate
of interest which could lawfully be contracted for, charged or received on the
unpaid principal balance of the Debt.  In this connection, it is expressly
stipulated and agreed that it is the intent of the Borrower, the Issuer, and the
Trustee to contract in strict compliance with the applicable usury laws of the
State of California and of the United States (whichever permit the higher rate
of interest) from time to time in effect.  In furtherance thereof, none of the
terms of this Agreement or any of the other Borrower Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate.  The
Borrower or other Persons now or hereafter becoming liable for payment of the
Debt shall never be liable for interest in excess of the Maximum Rate.  If under
any circumstances the aggregate amounts paid on the Debt include amounts which
by law are deemed interest which would exceed the Maximum Rate, the Borrower
stipulates that such amounts will be deemed to have been paid as a result of an
error on the part of the Borrower, the Issuer, and the Trustee, and the Person
receiving such excess payment shall promptly, upon discovery of such error or
upon written notice thereof from the Person making such payment, refund the
amount of such excess or credit such excess against the unpaid principal balance
of the Debt, which remedies


 
13

--------------------------------------------------------------------------------

 


under this Section 4.2 shall be the sole remedies of the Borrower and any other
parties.  In addition, all sums paid or agreed to be paid to the holder or
holders of the Debt for the use, forbearance, or detention of the Debt shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of the Debt.  The provisions of this section
shall control all agreements, whether now or hereafter existing and whether
written or oral, among the Borrower, the Issuer, and the Trustee.


Section 4.3.  Letter of Credit; Alternate Letter of Credit.


(a)            The initial Letter of Credit issued by the Bank supporting the
Bonds constitutes an irrevocable obligation of the Bank to pay to the Trustee,
upon request and in accordance with the terms thereof, up to an amount equal to
the sum of (i) the principal amount of the Bonds then Outstanding and (ii) an
amount equal to interest for thirty-eight (38) days on the principal amount of
each Bond then Outstanding at the rate of twelve per centum (12%) per annum.


(b)            The Borrower shall have the option from time to time to provide
the Trustee with an Alternate Letter of Credit in accordance with the provisions
of Section 4.11(e) of the Indenture provided that the Borrower shall so notify
the Trustee and the Remarketing Agent in writing at least forty-five (45) days
prior to the Substitution Date.  If at any time there shall have been delivered
to the Trustee an Alternate Letter of Credit and the other documents and
opinions required by Section 4.11(e) of the Indenture, then the Trustee shall
accept such Alternate Letter of Credit and, after making any necessary draws
under the Letter of Credit to pay the Purchase Price of the Bonds pursuant to
the Indenture, promptly surrender the previously held Letter of Credit to the
issuer thereof for cancellation, in accordance with the terms of such Letter of
Credit.  If at any time there shall cease to be any Bonds Outstanding under the
Indenture, the Trustee shall promptly surrender the Letter of Credit, if any, to
the issuer thereof, in accordance with the terms of such Letter of Credit, for
cancellation.  The Trustee shall comply with the procedures set forth in the
Letter of Credit relating to the termination thereof.


(c)            The Borrower shall notify the Trustee in writing at least
forty-five (45) days prior to the Expiration Date that the Letter of Credit will
terminate or be extended on such Expiration Date and as to whether the Borrower
will provide the Trustee with an Alternate Letter of Credit.


(d)            The Borrower hereby reserves the right to cause a Credit Facility
to be delivered to the Trustee with respect to Bonds in the Term Rate Mode or
Fixed Rate Mode; provided that, no amendment to the Indenture, the Loan
Agreement or the Note relating to such Credit Facility shall be made unless any
such amendment is made in accordance with the Indenture and this Agreement.


Section 4.4.  Administrative Expenses.  All reasonable expenses in connection
with the preparation, execution, delivery, recording and filing of this Loan
Agreement, the Note and other collateral documents and in connection with the
preparation, issuance and delivery of the Bonds, the Issuer’s fees, the fees and
expenses of Bond Counsel, the fees and expenses of the Trustee, the fees and
expenses of Trustee’s counsel and the fees and expenses of counsel to the
initial beneficial owners of the Bonds shall be paid directly by the
Borrower.  The Borrower shall also pay throughout the term of the Bonds the
Trustee’s annual and reasonable fees and expenses under the Indenture, this Loan
Agreement and the Note, including, but not limited to,


 
14

--------------------------------------------------------------------------------

 


reasonable attorney’s fees and expenses and all costs of issuing, marketing,
collecting payment on and redeeming the Bonds thereunder.


Section 4.5.  Obligations of the Borrower Absolute and Unconditional.  Subject
to the provisions of Section 6.5, the obligations of the Borrower to make or, in
the case of Section 4.2(b), to cause (pursuant to the Letter of Credit) to be
made the payments required in Sections 4.2 and 4.4 and to perform and observe
the other agreements on its part contained herein shall be absolute and
unconditional and shall not be subject to diminution by set off, counterclaim,
abatement or otherwise by reason of any action or inaction of the Trustee, the
Issuer or any third party.  Until such time as the principal and purchase price
of, premium and redemption price, if any, on and the interest on, the Bonds
shall have been paid in full as provided in the Indenture, the Borrower (a) will
not suspend or discontinue any payments provided for in Sections 4.2 and 4.4
except to the extent the same have been prepaid, (b) will perform and observe
all their other agreements contained herein and (c) except as provided in
Article VII, will not terminate this Loan Agreement for any cause, including,
without limiting the generality of the foregoing, any acts or circumstances that
may constitute failure of consideration, sale, loss, eviction or constructive
eviction, destruction of or damage to the Project, condemnation, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State or any political subdivision of either, or any
failure of the Issuer to perform and observe any agreement, whether express or
implied, or any duty, liability or obligation arising out of or in connection
herewith or with the Indenture.


Nothing contained herein shall be construed as a waiver of any rights which the
Borrower may have against the Issuer under this Loan Agreement, or against any
person under this Loan Agreement, the Indenture or otherwise, or under any
provision of law; provided, however, that the Borrower shall pursue any rights
or remedies against the Issuer, the Trustee, any Bondholder or any third party
in connection herewith, or in connection with the Indenture, the Borrower
Documents or otherwise relating to the Bonds and security therefor only in a
separate action, and not by way of any set-off, counterclaim, cross-claim or
third party action in any suit brought to enforce the rights of the Bondholders,
the Trustee or the Issuer under this Loan Agreement, the Indenture, the Borrower
Documents or otherwise in connection herewith or therewith; and provided
further, that in order to preserve the right of the Borrower to raise such
issues in any separate suit, any claim of the Borrower which, but for this
Section 4.5, would be a compulsory counterclaim, shall be identified as such in
the first responsive pleading filed by the Borrower to any action brought by the
Issuer, the Trustee, any Bondholder or any person.


Section 4.6.  Borrower’s Consent to Assignment of Loan Agreement and Execution
of Indenture.  The Borrower understands that the Issuer will, pursuant to the
Indenture and as security for the payment of the principal and purchase price
of, premium, if any, and the interest on the Bonds, assign and pledge to the
Trustee, and create a security interest in favor of the Trustee in certain of
its rights, title and interest in and to this Loan Agreement (including all
Pledged Revenues) reserving, however, the Reserved Rights; and the Borrower
hereby agrees and consents to such assignment and pledge.  The Borrower
acknowledges that it has received a copy of the Indenture and consents to the
execution of the same by the Issuer; provided, however, such consent does not
constitute a representation as to the accuracy of any representations or
warranties made by the Issuer thereunder.


Section 4.7.  Borrower’s Performance Under Indenture.  The Borrower agrees, for
the benefit of the Bondholders, to do and perform all acts and things required
in the Indenture to be done or performed by it.


 
15

--------------------------------------------------------------------------------

 


ARTICLE V


PARTICULAR AGREEMENTS


Section 5.1.  Public Purpose Covenants of the Borrower.  The Borrower hereby
covenants as follows:


(a)            Inducement.  The availability of financial assistance from the
Issuer as provided herein has been an important inducement to the Borrower to
undertake the Project.


(b)            No Untrue Statements.  As of the date hereof, to the Borrower’s
knowledge, there is no fact, which has had or would reasonably be expected to
have a material and adverse effect on the transactions contemplated by this Loan
Agreement, the Bond Purchase Agreement, the Remarketing Agreement, the Indenture
or any of the Borrower Documents which has not been described in this Loan
Agreement, the Bond Purchase Agreement, the Remarketing Agreement, the
Indenture, any of the Borrower Documents or in the other documents, certificates
and written statements, including the Application, furnished to the Issuer by
the Borrower prior to the date hereof in connection with the transactions
contemplated hereby or thereby.  As of the Closing Date, to the best knowledge
of the Borrower, all written statements furnished to the Issuer by, or as
directed by, the Borrower (other than any information that was provided by the
Borrower or any of its representatives prior to the date hereof and which
contains “forward looking statements”), taken as a whole, including written
updated or supplemented information delivered on or prior to the date hereof,
are true and correct in all material respects.  The Borrower understands that
all such written information and statements have been relied upon as an
inducement by the Issuer to issue the Bonds.


(c)            Project Users.  The Borrower shall not permit any leasing,
subleasing or assigning of leases of all or any part of the Project that would
adversely affect the Tax-exempt status of the Bonds, or that would impair the
ability of the Borrower to operate the Project in violation of any provision of
the Tax Agreement.  Notwithstanding such lease, sublease or assignment of lease,
the Borrower shall be liable for the loan payments hereunder.


(d)            Maintain Existence; Merge, Sell, Transfer.


(1) Except as provided in subsection (2) of this Section 5.1(d) and in the Tax
Agreement, the Borrower shall maintain its existence as a legal entity and shall
not sell, assign, transfer or otherwise dispose of the Project without the
written consent of the Issuer; provided, however, that the Borrower, without the
consent or approval of the Issuer, may merge with or into or consolidate with
another entity, or the Project or this Agreement may be sold, assigned,
transferred or otherwise disposed of and the Borrower released from its
obligations under this Agreement and the Note without violating this subsection,
provided that (A) the Borrower causes the proposed surviving, resulting or
transferee company to furnish the Issuer with a change of ownership information
form prescribed by the Issuer; (B) the Borrower files with the Issuer and the
Trustee an Opinion of Counsel delivered by Bond Counsel to the effect that the


 
16

--------------------------------------------------------------------------------

 


merger, consolidation, sale or transfer shall not adversely affect the
Tax-exempt status of the Bonds; (C) the surviving, resulting or transferee
company assumes in writing the obligations of the Borrower under this Agreement
and the Note; (D) in connection with any such merger, consolidation, sale or
transfer, and, provided the Letter of Credit remains outstanding, the Bank shall
expressly ratify and affirm that the Letter of Credit remains in full force and
effect; (E) the surviving, resulting or transferred entity shall preserve and
keep in full force and effect all licenses and permits necessary to the proper
conduct of its business; and (F) after the merger, consolidation or transfer,
the Project shall continue to be operated as an authorized project under the
Act, including, without limitation, for the creation or retention of primary
jobs by a company which meets the qualifications thereof contained in the Act.


(2)            The Borrower shall have the right to sell, exchange, transfer or
otherwise dispose of a portion of the Borrower’s undivided ownership interest in
the Project; provided, however, the Borrower shall deliver to the Issuer and the
Trustee a Favorable Opinion of Bond Counsel prior to such sale, exchange,
transfer or other disposition.


(e)            Relocate Project.  While the Bonds are outstanding, the Borrower
shall not relocate the Project or any part thereof outside of the Recovery Zone
within the City of San Jose designated in Resolution No. 75216 of the City
Council of the City of San Jose.


(f)             Operation of Project.  The Borrower shall operate or cause the
Project to be operated as an authorized project for a purpose and use as
provided for under the Act until the expiration or earlier termination of this
Loan Agreement.  The Borrower shall not fail to operate or cause the Project to
be operated in accordance with this Section unless the Borrower obtains the
prior written consent of the Issuer and delivers to the Issuer and the Trustee a
Favorable Opinion of Bond Counsel prior to such failure.


(g)            Annual Certification.  Within 90 days of the last day of each
fiscal year of the Borrower, the Borrower shall furnish to the Issuer the
following:


(1)            a certification indicating whether or not the Borrower is aware
of any condition, event or act which constitutes an Event of Default as of the
last day of such fiscal year of the Borrower, or which would constitute an Event
of Default with the giving of notice or passage of time, or both, under any of
the documents executed by the Borrower in connection with the issuance of the
Bonds; and


(2)            a written description of the present use of the Project and a
description of any anticipated material change in the use of the Project or in
the number of employees employed at the Project.


(h)            Maintenance, Operation and Insuring of the Project; Taxes; No
Operation of the Project by Issuer.  The Borrower will at all times preserve and
protect the Project in good repair, working order and safe condition, and from
time to time will make, or will cause to be made, all needed and proper repairs,
renewals, replacements, betterments and improvements thereto including those
required after a casualty loss to which Section 7.2 hereof does not apply.  The
Borrower shall pay, or cause to be paid, all


 
17

--------------------------------------------------------------------------------

 


operating costs, utility charges and other costs and expenses arising out of
ownership, possession, use or operation of the Project. The Issuer shall have no
obligation and makes no warranties respecting the condition or operation of the
Project.  This Loan Agreement does not prevent the Borrower from merging or
consolidating with another entity as permitted by Section 5.1(d).  The Borrower
further agrees that, except for taxes contested in good faith, it will pay or
cause to be paid all taxes levied with respect to the Project and that it will
keep, or cause to be kept, the Project properly insured against loss or damage
from such perils usually insured against by businesses operating or owning like
properties and maintain public liability insurance and all such worker’s
compensation or other similar insurance as may be required by law.  Nothing
contained in this Loan Agreement shall be deemed to authorize or require the
Issuer to operate the Project or to conduct any business enterprise in
connection therewith.


(i)            Additional Information.  Until payment in full of the Bonds shall
have occurred, the Borrower shall promptly, from time to time, deliver to the
Issuer such information and materials relating to the Project and the Borrower
as the Issuer may reasonably request for purposes of determining compliance with
this Agreement.  An authorized Issuer representative shall also be permitted, at
all reasonable times upon furnishing of notice that is reasonable under the
circumstances, to examine the books and records of the Borrower with respect to
the Project and the obligations of the Borrower hereunder, but such
representative shall not be entitled to access to trade secrets or other
proprietary information (other than financial information of the Borrower).


(j)            State Sales or Use Tax.  By virtue of the Project being financed
under the Act, the Borrower has not and will not maintain that the Borrower is
entitled to an exemption from California sales or use taxes on personal property
acquired in connection with the Project.


Section 5.2. Indemnity Against Claims.


(a)            The Borrower hereby releases and agrees to and do hereby at all
times indemnify and hold harmless the Issuer and any person who “controls” the
Issuer (within the meaning of Section 15 of the Securities Act of 1933, as
amended), the Trustee, and any member, officer, director, official, employee and
attorney of the Issuer or the Trustee (collectively called the “Indemnified
Parties”) against any and all claims by third parties for costs, damages,
expenses and liabilities of whatsoever nature (including but not limited to
attorney’s fees, litigation and court costs, amounts paid in settlement, and
amounts paid to discharge judgments collectively, the “Indemnified Claims”)
directly or indirectly resulting from, arising out of, or related to (a) the
issuance, offering, sale, delivery, or payment of the Bonds and interest
thereon; or (b) the design, construction, installation, operation, use,
occupancy, maintenance and ownership of the Project or any part thereof
including the payment of rebate to the federal government; or (c) any untrue or
alleged untrue statement of a material fact contained in information provided by
the Borrower with respect to the transactions contemplated hereby; or (d) any
omission of a material fact necessary to be stated in information provided by
the Borrower with respect to the transactions contemplated hereby in order to
make such information not misleading or incomplete or (e) the performance by the
Indemnified Parties (except for the Trustee) of their rights and obligations
under the Indenture and this Loan Agreement; provided, however, that the
Borrower shall not be liable for Indemnified Claims of an Indemnified Party to
the extent arising from the sole or concurrent willful misconduct or negligence
of such Indemnified Party.  In case any action shall be brought against one


 
18

--------------------------------------------------------------------------------

 


or more of the Indemnified Parties based upon any of the above and in respect to
which indemnity may be sought against the Borrower, such Indemnified Party shall
promptly notify the Borrower in writing, and except where the Borrower is the
claimant, the Borrower shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party, the
payment of all reasonable costs and expenses and the right to negotiate and
consent to settlement.  Any one or more of the Indemnified Parties shall have
the right to employ only one counsel at the Borrower’s expense in any such
action and to participate in the defense thereof.  The Borrower shall not be
liable for any settlement of any such action effected without the Borrower’s
consent, which consent shall not be unreasonably withheld, but if settled with
the consent of the Borrower, or if there is a final judgment for the claimant on
any such action, the Borrower agrees to indemnify and hold harmless the
Indemnified Parties from and against any loss or liability by reason of such
settlement or judgment.


(b)            The Borrower agrees to and does hereby indemnify and hold
harmless the Indemnified Parties against any and all claims by third parties for
Indemnified Claims suffered by any of the Indemnified Parties and caused by,
relating to, arising out of, resulting from, or in any way connected to an
examination, investigation or audit of the Bonds by the Internal Revenue
Service; provided, however, that the Borrower shall not be liable for
Indemnified Claims of an Indemnified Party to the extent arising from the sole
or concurrent willful misconduct or negligence of such Indemnified Party.  In
the event of such examination, investigation or audit, the Indemnified Parties
shall have the right to employ one counsel at the Borrower’s expense.  In such
event, the Borrower shall assume the primary role in responding to and
negotiating with the Internal Revenue Service, but shall inform the Indemnified
Parties of the status of the investigation.  In the event the Borrower fails to
respond promptly to the Internal Revenue Service, the Issuer shall have the
right to assume the primary role in responding to and negotiating with the
Internal Revenue Service and shall have the right to enter into a closing
agreement, for which the Borrower shall be liable.


(c)            Notwithstanding anything in this Agreement to the contrary which
may limit recourse to the Borrower or may otherwise purport to limit the
Borrower’s liability, the provisions of this Section 5.2 shall control the
Borrower’s obligations and shall survive repayment of the Bonds.


Section 5.3.  Agreement of Issuer not to Assign or Pledge.  The Issuer covenants
that it will not pledge the amounts derived from this Agreement other than as
contemplated by the Indenture and the Bonds.


Section 5.4.  Redemption of Bonds.  The Trustee, as assignee of the Issuer
pursuant to the Indenture, agrees at the written request at any time of the
Borrower and if the same are then redeemable, to forthwith take all steps that
may be necessary under the applicable redemption provisions of the Indenture to
effect redemption of all or any portion of the Bonds, as may be specified in
writing by the Borrower, on the earliest redemption date on which such
redemption may be made under such applicable provisions or upon the date set for
the redemption by the Borrower pursuant to Article VII.  As long as the Borrower
is not in default hereunder and the Issuer is not obligated to call Bonds
pursuant to the terms of the Indenture, neither the Issuer nor the Trustee shall
redeem any Bond prior to its stated maturity unless requested to do so in
writing by the Borrower.


 
19

--------------------------------------------------------------------------------

 


Section 5.5.  Reference to Bonds Ineffective After Bonds Paid.  Upon Payment in
Full of the Bonds and all fees and charges of the Trustee and the Issuer, all
references herein to the Bonds and the Trustee shall be ineffective and neither
the Issuer, the Trustee nor the holders of any of the Bonds shall thereafter
have any rights hereunder and the Borrower shall have no further obligation
hereunder, saving and excepting those that shall have theretofore vested and any
right of any Indemnified Party (as defined in Section 5.2) to indemnification
under Section 5.2, and the Borrower’s obligations under Sections 4.2(d), 4.4,
5.6, 5.7 and 6.4, which right and obligations shall survive the payment of the
Bonds and the termination of this Loan Agreement.  Reference is hereby made to
Article X of the Indenture which sets forth the conditions upon the existence or
occurrence of which Payment in Full of the Bonds shall be deemed to have been
made.


Section 5.6.  Tax Related Covenants.  It is the intention of the parties hereto
that interest on the Bonds shall be and remain Tax-exempt so long as the Bonds
are Outstanding, and to that end the representations, covenants, and agreements
of the Borrower in this Section and the following Section are for the benefit of
the Trustee and each and every Registered Owner of the Bonds. The Issuer and the
Borrower hereby covenant to comply with the provisions of the Code applicable to
the Bonds and not to take any action or fail to take any action that would cause
the interest on the Bonds to lose their Tax-exempt status.  The Issuer and the
Borrower agree that they shall at all times do or cause to be done and perform
or cause to be performed all acts and things necessary or desirable in order to
assure that interest paid on the Bonds shall, for purposes of federal income
taxation, be and remain Tax-exempt and that they will refrain from doing or
performing any act or thing that will cause such interest not to be Tax-exempt;
provided, however, that this provision shall in no way limit the obligation of
the Borrower to comply with its federal tax law related covenants contained in
this Agreement and the Tax Agreement.


The Borrower represents, warrants, covenants and agrees as follows:


(a)            Limitation on Issuance Costs.  The Borrower covenants that, no
Proceeds of the Bonds and investment earnings thereon, in an amount in excess of
two percent (2%) of the Proceeds of the sale of the Bonds, will be used to pay
costs of issuing of the Bonds. If the fees of the original purchaser are
retained as a discount on the purchase of the Bonds, such retention shall be
deemed to be an expenditure of Proceeds of the Bonds for said fees.


(b)            Limitation of Expenditure of Proceeds.  The Borrower covenants
that not less than 95 percent of the face amount of the Bonds, plus accrued
interest and premium (if any) and less original discount (if any) paid on the
purchase of the Bonds by the original purchaser from the Issuer, plus investment
earnings on said amounts are paid for Recovery Zone Property.


(c)            Limitation on Land. The Borrower covenants that no Proceeds of
the Bonds shall be used, directly or indirectly, for the acquisition of land.


(d)            Existing Facilities Limit.  The Borrower covenants that no
Proceeds of the Bonds shall be used for the acquisition of any tangible property
or an interest therein, unless the first use of such property is pursuant to
such acquisition.


(e)            Financing Capital Expenditures; No Working Capital. All proceeds
of the Bonds (other than amounts used to pay costs of issuance and to fund a
reserve fund)


 
20

--------------------------------------------------------------------------------

 


will be spent on capital expenditures with a reasonably expected economic life
of one year or more.


(f)            Certain Uses Prohibited. The Borrower covenants that no Proceeds
of the Bonds shall be used directly or indirectly to provide any airplane,
skybox or other private luxury box, health club facility, facility used for
gambling or store the principal business of which is the sale of alcoholic
beverages for consumption off premises.


(g)            No Arbitrage Bonds. The Borrower covenants with the Issuer, the
Trustee and the owners from time to time of the Bonds that so long as any Bond
remains Outstanding, moneys on deposit in any fund or account in connection with
the Bonds, whether or not such moneys were derived from the proceeds of the sale
of the Bonds or from any other sources, will not be used in a manner which will
cause the Bonds to be “arbitrage bonds,” within the meaning of Section 148 of
the Code and the Treasury Regulations thereunder.


(h)            Yield Restriction of Collateral. The Borrower covenants and
agrees that all Collateral as defined in that certain Cash Collateral Account
Pledge Agreement dated as of December __, 2010, given by the Borrower to
Barclays Bank PLC, a copy of which is included elsewhere in the transcript for
the Bonds, will be invested at a yield not in excess of the yield of the Bonds
(yield reduction payments within the meaning of Section 148 of the Code may not
be made in order to comply with this requirement). In this regard, each
investment of the Collateral will be treated as a separate class of investments
and the investment earnings thereon will not be commingled with other
investments for purposes of complying with this yield restriction requirement,
all within the meaning of Treasury Regulation Section 1.148-10(b)(1)(ii).


Section 5.7.  Acknowledgement of Tax Covenants of Issuer.  Borrower acknowledges
that in the Indenture the Issuer has entered into the following covenants
related to establishment and maintenance of the Tax-exempt status of the
Bonds.  Borrower agrees to take all such action as is necessary or desirable to
facilitate Issuer’s compliance with such covenants.


(a)            Arbitrage Covenant.  The Issuer hereby covenants not to take or
omit to take any action so as to affect the Tax-exempt status of the Bonds and
to otherwise comply with the requirements of Sections 103 and 141 through 150 of
the Code, and all applicable Treasury Regulations with respect thereto and with
respect to the designation of the Bonds as Recovery Zone Bonds, throughout the
term of the Bonds.  The Issuer further covenants that it shall not take, or
permit or suffer to be taken by the Trustee or otherwise, any action with
respect to the proceeds of the Bonds which, if such action had been reasonably
expected to have been taken, or had been deliberately and intentionally taken,
on the date of issuance of the Bonds would have caused the Bonds to be
"arbitrage bonds" within the meaning of section 148 of the Code.


(b)            Rebate Requirement.  The Issuer shall take any and all actions
necessary to assure compliance with section 148(f) of the Code, relating to the
rebate of excess investment earnings, if any, to the federal government, to the
extent that such section is applicable to the Bonds.


 
21

--------------------------------------------------------------------------------

 


(c)            Federal Guarantee Prohibition.  The Issuer shall not take any
action or permit or suffer any action to be taken if the result of the same
would be to cause any of the Bonds to be "federally guaranteed" within the
meaning of section 149(b) of the Code.


(d)            Maintenance of Tax Exemption.  The Issuer shall take all actions
necessary to assure the exclusion of interest on the Bonds from the gross income
of the Owners of the Bonds to the same extent as such interest is permitted to
be excluded from gross income under the Code as in effect on the date of
issuance of the Bonds.  In furtherance thereof, the Issuer covenants that it
will comply with the Tax Agreement.


Section 5.8.  Inspection of Project.  The Borrower covenants that the Issuer, by
its duly authorized representatives, at reasonable times and with reasonable
notice, for purposes of determining compliance with this Agreement, may, but
shall not be required to, inspect any part of the Project facilities.  The
Borrower also agrees that the Issuer and its duly authorized agents shall have
the right, at all reasonable times and upon prior written notice, to enter upon
and to examine and inspect the premises of the Project and to examine the books
and records of the Borrower with respect to the Project for the purpose of
determining compliance with this Agreement.  The Borrower also agrees to provide
the Issuer with such information and materials relating to the Project or the
Borrower as are reasonably requested by the Issuer from time to time for the
purpose of determining compliance with this Agreement.


Section 5.9.  Filing of Other Documents.  The parties hereto shall execute, at
the request of the Borrower, and the Borrower shall file financing statements,
continuation statements, notices and such other documents necessary to perfect
all security interests created pursuant to the terms of this Loan Agreement and
the Indenture and to preserve and protect the rights of the Trustee in the
granting by the Issuer of certain rights of the Issuer, pursuant to the
Indenture, under this Loan Agreement and the Note and the Issuer shall have no
responsibilities for such filings whatsoever, other than executing the documents
requested by the Borrower.  Notwithstanding anything to the contrary contained
herein, the Trustee shall have no responsibility for the preparing, recording,
filing, re-recording, or re-filing of any financing statement, continuation
statement or other instrument in any public office.


Section 5.10.  Continuing Disclosure.  The Borrower agrees to enter into a
continuing disclosure agreement with the Trustee, in form satisfactory to Bond
Counsel, the Trustee and counsel to the Underwriter so as to satisfy the
continuing disclosure requirements of Section (b)(5) of Rule 15c2-12 adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended and supplemented.  The Borrower hereby covenants and agrees
with the Owners that it will comply with and carry out all of the provisions of
such continuing disclosure agreement, as amended from time to time, applicable
to it.  The Borrower also understands and agrees that the Issuer shall have no
liability to any Owner or any Person with respect to any reports, notices or
disclosures required by or provided pursuant to this Section
5.10.  Notwithstanding any other provision of this Agreement, failure of the
Borrower to comply with such continuing disclosure agreement shall not be
considered a default or an event of default under this Agreement and the rights
and remedies provided by this Agreement upon the occurrence of an Event of
Default shall not apply to any such failure, but the continuing disclosure
agreement may be enforced only as provided therein.


 
22

--------------------------------------------------------------------------------

 


Section 5.11.  Covenants Established in Connection with Conversion to Fixed
Rate.


In the event the Bonds are to be converted to a Fixed Rate Mode pursuant to
Section 2.11 of the Indenture, not later than 12:00 noon, New York City time, on
the Business Day prior to the Mode Change Date for such conversion, the
Remarketing Agent shall determine covenants, if any which will be applicable to
the Bonds so converted.  Upon acceptance of the covenants by the Borrower in
accordance with Section 2.11 of the Indenture and conversion of the Mode to the
Fixed Rate Mode, this Loan Agreement, the Note and/or the Indenture shall be
amended in accordance with Section 2.11(a)(ix) of the Indenture to reflect such
determination to include new covenants provided there is delivered to the
Trustee a Favorable Opinion of Bond Counsel with respect to such amendments.


 
23

--------------------------------------------------------------------------------

 


ARTICLE VI


EVENTS OF DEFAULT AND REMEDIES


Section 6.1.  Events of Default Defined.  The following shall be “Events of
Default” hereunder and the term “Event of Default” shall mean, whenever it is
used herein, any one or more of the following events:


(a)            failure by the Borrower to make any payment required to be made
under the Note or Section 4.2(a) when the same becomes due and payable;


(b)            failure by the Borrower to comply with the prepayment provisions
of Section 7.2;


(c)            failure by the Borrower to observe or perform any agreement,
covenant or condition hereunder or on its part to be observed or performed,
other than as referred to in subsection (a) or (b) of this Section, within
thirty (30) days after written notice, specifying such failure and requesting
that it be remedied, has been delivered to the Borrower and the Bank, if any, by
the Issuer or the Trustee, unless the Issuer and the Trustee shall agree in
writing to an extension of such time; provided, however, if the failure stated
in the notice cannot be corrected within the applicable period, the Issuer and
the Trustee will not unreasonably withhold their consent to an extension of such
time if it is possible to correct such failure and corrective action is
instituted by the Borrower or the Bank, if any, within the applicable period and
diligently pursued until the failure is corrected; or in the case of any such
default which can be cured with due diligence but not within such thirty-day
period, the Borrower’s or the Bank’s failure to proceed promptly to cure such
default and thereafter prosecute the curing of such default with due diligence;


(d)            the Borrower applies for or consents to the appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property or admits in writing its inability to pay its debts as they
mature; or such a receiver, trustee or similar officer is appointed without the
application or consent of the Borrower and such appointment continues
undischarged for a period of sixty (60) days; or the Borrower institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction; or any
such proceeding is instituted (by petition, application or otherwise) against
the Borrower and remains undischarged for a period of sixty (60) days; or the
Borrower makes a general assignment for the benefit of creditors;


(e)            if any representation or warranty by or on behalf of the Borrower
made herein or in any report, certificate, financial statement or other
instrument furnished in connection with this Loan Agreement proves to be false
or misleading in any material respect when made and such representation or
warranty is not corrected within thirty (30) days after written notice has been
delivered to the Borrower by the Issuer or the Trustee; provided, however, that
an event described in this clause (e) shall not be an Event of Default if
proceedings for the redemption of the Bonds shall have commenced; and


 
24

--------------------------------------------------------------------------------

 


(f)            an “Event of Default”, as defined in the Indenture, occurs and is
continuing under the Indenture beyond any applicable grace period;


provided, however, for so long as the Bank is not in default of its obligations
under the Letter of Credit, an Event of Default (other than an “Event of
Default” under Section 7.1(f) of the Indenture) shall not be deemed to have
occurred without the prior written direction of the Bank, if any, and the
Trustee shall not provide any notice of default (except to the Bank) or take any
remedial action in consequence thereof without such written direction; provided,
further, however, that the Issuer shall in all cases be entitled in its sole
discretion to enforce its Reserved Rights.


Notwithstanding anything in this Agreement or in the Indenture to the contrary,
a Determination of Taxability or a nonperformance or breach by the Borrower of a
covenant relating to federal tax matters shall not be an event of default or an
Event of Default hereunder.


The Borrower and the Issuer hereby authorize the Bank, if any, to do any and all
things necessary to correct any default described in paragraph (c) above on
behalf of the Borrower.


The foregoing provisions of subsection (c) of this Section are subject to the
following limitations:  if by reason of force majeure, the Borrower is unable in
whole or in part to carry out the agreements on its part therein referred to,
the failure to perform such agreements due to such inability shall not
constitute an event of default nor shall it become an event of default upon
appropriate notification to the Borrower or the passage of the stated period of
time.  The term “force majeure” as used herein shall mean, without limitation,
the following:  acts of God; strikes, lockouts or other industrial disturbances;
acts of public enemies; orders of any kind of the government of the United
States of America or of the State or any of their departments, agencies,
political subdivisions or officials, or any civil or military authority;
insurrections; riots; epidemics; landslides; lightning; earthquakes; fires;
hurricanes; tornadoes; storms; floods; washouts; droughts; arrests; restraint of
government and people; civil disturbances; explosions; breakage or accident to
machinery, transmission pipes or canals; partial or entire failure of utilities;
or any other cause or event not reasonably within the control of the
Borrower.  The Borrower agrees, however, to remedy with all reasonable dispatch
the cause or causes preventing the Borrower from carrying out its agreements;
provided, that the settlement of strikes, lockouts and other industrial
disturbances shall be entirely within the discretion of the Borrower, and the
Borrower shall not be required to make settlement of strikes, lockouts and other
industrial disturbances by acceding to the demands of the opposing party or
parties when such course is, in the judgment of the Borrower, unfavorable to the
Borrower.


Section 6.2.  Remedies.  Whenever an Event of Default shall have happened and be
continuing, including, where applicable, at the written direction by the Bank,
the Trustee, as the assignee of the Issuer under the Indenture, shall take any
one or more of the following remedial steps:


(a)            If an Event of Default shall occur (except for an “Event of
Default” under Section 7.1(e) or (f) of the Indenture), with the written consent
of the Bank, if any, so long as the Bank is not in default of its obligations
under the Letter of Credit, the Trustee may, or if such Event of Default is
described in Section 7.1(e) or (f) of the Indenture, the Trustee shall, declare
all payments of principal and accrued interest required to be made under Section
4.2(a) and the Note to be immediately due and payable, whereupon the same shall
become immediately due and payable.  If the Trustee elects, or is required, as
applicable, to exercise the remedy afforded in this subsection (a) and
accelerates all


 
25

--------------------------------------------------------------------------------

 


payments required to be made under Section 4.2(a), the amount then due and
payable by the Borrower as accelerated payments shall be the sum of (i) the
aggregate principal amount of the Outstanding Bonds, (ii) all interest on the
Bonds then due and to become due to the date of payment of the principal of the
Bonds and (iii) all other amounts due and payable to the Issuer, if any, to the
Bondholders or to the Trustee with respect to the payment of the Bonds,
including reasonable Counsel fees actually incurred.  Notwithstanding any
provisions hereof to the contrary, simultaneously with exercising the remedy
afforded in this subsection (a) the Trustee shall accelerate payments with
respect to the Bonds.


(b)            Subject to the provisions of Section 6.5, the Trustee may take
whatever action at law or in equity that may appear necessary or desirable to
collect any sums then due and thereafter to become due hereunder or to enforce
performance and the observance of any agreement of the Borrower hereunder or
under the Note, such payment and performance may be enforced by mandamus or by
the appointment of a receiver in equity with power to charge and collect the
Pledged Revenues, purchase price payments and loan payments, and to apply the
revenue from the Project in accordance with the terms hereof and of the
Indenture.


(c)            The Trustee may exercise any remedies provided under the
Indenture.


Any amounts collected pursuant to action taken under this Section shall be paid
into the Bond Fund and applied in accordance with the provisions of the
Indenture.


The Borrower hereby authorizes the Trustee to draw moneys under the Letter of
Credit, if any, in accordance with the Indenture upon a declaration of
acceleration of principal of the Bonds in an amount equal to (i) the aggregate
principal amount of all Outstanding Bonds and (ii) all interest on the Bonds due
and to become due to the date fixed for payment.  The obligation of the Borrower
to accelerate payment of all amounts required to be paid by the Borrower
pursuant to Section 4.2(a) upon a declaration of acceleration of principal of
the Bonds shall be deemed satisfied and discharged by a corresponding drawing
and payment under the Letter of Credit.


Section 6.3.  No Remedy Exclusive.  Subject to the provisions of Section 6.5, no
remedy herein conferred upon or reserved to the Trustee, or the Issuer pursuant
to its Reserved Rights, is intended to be exclusive of any other remedy, but
each and every such remedy shall be cumulative and shall be in addition to every
other remedy hereunder or now or hereafter existing at law, in equity or by
statute.  No delay or omission to exercise any right or power accruing upon the
occurrence of any Event of Default shall impair any such right or power or shall
be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.  The
Trustee and the holders of the Bonds, subject to the provisions of the
Indenture, shall be entitled to the benefit of all agreements herein contained.


Section 6.4.  Agreement to Pay Counsel Fees and Expenses.  If there should occur
a Default or an Event of Default by the Borrower hereunder and the Trustee or
the Issuer should employ Counsel or incur other expenses for the collection of
sums due hereunder or the enforcement of performance or observance of any
agreement on the part of the Borrower herein contained, the Borrower agrees that
it will on demand therefor pay to the Trustee or the Issuer the reasonable fee
of such Counsel and such other reasonable expenses so incurred by the Trustee or
the Issuer.


 
26

--------------------------------------------------------------------------------

 


If the Borrower should fail to make any payments required in this Section, such
item shall continue as an obligation of the Borrower until the same shall have
been paid in full, with interest thereon, to the extent permitted by law, from
the date such payment was due at the rate per annum borne by the Bonds until
paid in full.


Section 6.5.  Waiver of Events of Default and Rescission of Acceleration.  If,
in accordance with the Indenture, the Trustee shall waive any event of default
as therein defined with the written consent of the Bank, if any, and its
consequences or rescind any declaration of acceleration of the principal of and
interest on the Bonds, such waiver shall also waive any Event of Default
hereunder and its consequences and such rescission of a declaration of
acceleration of the principal of and interest on the Bonds shall also rescind
any declaration of any acceleration of all payments required to be made under
Section 4.2.  In case of any such waiver or rescission, or in case any
proceeding taken by the Trustee on account of any such Event of Default shall
have been discontinued or abandoned or determined adversely, then and in every
such case the Issuer, the Borrower, the Trustee, the Bank, if any, and the
holders of the Bonds shall be restored to their former positions and rights
hereunder, but no such waiver or rescission shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.


Section 6.6.  Additional Remedies.  In addition to the above remedies, if the
Borrower commits a material breach, or threatens to commit a breach of this
Agreement, or of any other document executed by the Borrower in connection
herewith, the Issuer or the Trustee shall have the right and remedy, without
posting bond or other security, to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
immediate and irreparable injury to the Issuer and the Trustee and that money
damages will not provide an adequate remedy therefor.


 
27

--------------------------------------------------------------------------------

 


ARTICLE VII


PREPAYMENT UNDER AGREEMENT


Section 7.1.  Option to Prepay the Note.  The Borrower shall have, and is hereby
granted, the option to prepay the Note prior to maturity in whole or in part in
the amounts, at the times and in the manner required to effectuate the optional
redemption of the Bonds in accordance with the optional redemption provisions of
the Indenture.  To exercise the option granted in this Section 7.1, the Borrower
shall, not less than thirty (30) days (or such lesser time as is acceptable to
the Trustee) prior to the redemption date on which the Borrower elects to cause
such prepayment, deliver a written notice to the Trustee, the Issuer, the Bank,
if any, and the Remarketing Agent of its intention to prepay such installment
payments and shall specify therein the principal amount of Bonds to be redeemed
upon such date.  Upon the exercise of any such option, the Borrower shall direct
the Trustee to redeem the Bonds in whole or in part on the date specified in
such notice and shall make arrangements satisfactory to the Trustee for the
giving of the required notice of redemption of the Bonds.  On or before the
redemption date, sufficient moneys shall be deposited in the Bond Fund to redeem
the Bonds as provided in Article III of the Indenture and at the redemption
price provided in Article III of the Indenture; provided, however, that the
obligation of the Borrower to make any such payment shall be deemed to be
satisfied and discharged to the extent of the corresponding drawing and payment
made under the Letter of Credit.  It shall not be a condition to the sending of
a notice of redemption by the Trustee that such moneys be on deposit in the Bond
Fund to redeem Bonds prior to the sending of such notice.  In addition, if the
Borrower elects to prepay the installment payments hereunder in full, it shall
pay to the Trustee and the Issuer, respectively, or make provision for the
payment satisfactory to the Trustee of an amount of money equal to the Trustee’s
fees and expenses accrued and to accrue through such redemption date.


Section 7.2.  Obligation to Prepay the Note in Whole Under Agreement Under
Certain Circumstances.


(a)            The Borrower shall be obligated to prepay in whole, together with
interest accrued and to accrue to the redemption date of the Bonds, the Note
within thirty (30) days after receipt of a written notice from the Trustee
relating to the occurrence of any one of the following events:



 
(i) 
The occurrence of a Determination of Taxability;




 
(ii) 
The occurrence of an Extraordinary Redemption Event; or



 
(iii)
That the Trustee has received a written notice from the Bank in accordance with
Section 3.1(b) of the Indenture that an Event of Default, as defined in the
Reimbursement Agreement, has occurred, has not been cured or waived, and is
continuing and the Bank either (A) has exercised its option to terminate the
Letter of Credit, or (B) has elected to cause the Bonds secured by the Letter of
Credit to be redeemed.



The Issuer shall give written notice to the Borrower and the Trustee of such
occurrence; whereupon the Trustee shall give notice to the Bondholders of the
redemption of the Bonds pursuant to Article III of the Indenture and will set a
Redemption Date in accordance therewith.  Payment on the Note by the Borrower
pursuant to this Section shall be in amount sufficient,


 
28

--------------------------------------------------------------------------------

 


together with other funds on deposit with the Trustee which are available for
such purpose, to redeem the Bonds then Outstanding, and to pay (i) all
administrative expenses accrued and to accrue through the Redemption Date and
(ii) any other expenses and fees required to satisfy and discharge the
Indenture.


(b)            The Borrower hereby authorizes the Trustee to draw moneys under
the Letter of Credit, if any, in accordance with the Indenture to the extent
necessary to redeem the Bonds (which, with respect to the initial Letter of
Credit, shall include only the principal of and interest on the Bonds) in whole
or in part upon the occurrence of any of the events described in subsection (a)
above obligating the Borrower to prepay the Note in whole or in part under this
Section 7.2.  The obligation of the Borrower to make payments to the Trustee
sufficient to redeem the Bonds upon the occurrence of any of the events under
this Section 7.2 shall be deemed satisfied and discharged to the extent of any
corresponding drawing and payment under the Letter of Credit.


The Borrower shall also pay, from funds other than moneys drawn under the Letter
of Credit, all expenses of redemption and the fees and expenses of the
Trustee.  Said prepayments shall also include expenses of redemption and the
fees and expenses of the Trustee accrued and to accrue until such redemption of
the Bonds and any other expenses and fees required to satisfy and discharge the
Indenture, if applicable.


The Borrower shall give prompt written notice to the Issuer and the Trustee of
its receipt of any written advice from the Internal Revenue Service or court
that an event constituting a Determination of Taxability has occurred.


Section 7.3.  Obligations After Payment of Note and Termination of Loan
Agreement.  Notwithstanding anything contained herein to the contrary, the
obligations of the Borrower contained in Sections 4.2(d), 4.4, 5.2, 5.6, 5.7 and
6.4 shall survive and continue after payment of the Note and termination of this
Loan Agreement.


Section 7.4.  No Prepayment of Note for Purchase in Lieu of
Redemption.  Notwithstanding any other provision of this Article VII to the
contrary, the Borrower shall not be obligated to prepay the Note in the event
the Borrower elects to purchase Bonds in lieu of redemption in accordance with
Section 3.11 of the Indenture.


 
29

--------------------------------------------------------------------------------

 


ARTICLE VIII


MISCELLANEOUS


Section 8.1.  Term of Agreement.  Except as provided in Sections 5.2 and 7.3,
this Agreement shall terminate when Payment in Full of the Bonds has been made.


Section 8.2.  Notices.  All notices, approvals, consents, requests and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand or sent by overnight courier or (ii) when
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, and addressed as follows or (unless specifically prohibited)
when telexed or telecopied to the telex or telecopy numbers as follows:


 
If to the Issuer:
California Enterprise Development Issuer

550 Bercut Drive, Suite G
Sacramento, California 95814
Attention: Executive Director


 
If to the Borrower:
SunPower Corporation

3939 North First Street
San Jose, California 95134
Attention: Chief Financial Officer


 
if to the Trustee:
Wells Fargo Bank, National Association

Corporate Trust Services
MAC N9311-110
625 Marquette Avenue
Minneapolis, MN  55479
Attention: SunPower Account Manager


 
if to the Purchaser:
Barclays Capital Inc.

745 Seventh Avenue, 2nd Floor
New York, New York  10019
Attention: Public Finance



 
If to the Remarketing Agent:
Barclays Capital Inc.

745 Seventh Avenue, 2nd Floor
New York, New York  10019
Attention: Short-term Desk


A duplicate copy of each notice, approval, consent, request or other
communication given hereunder by the Issuer, the Borrower, the Trustee, the
Remarketing Agent or the Bank to any one of the others shall also be given to
all of the others.  The Issuer, the Borrower, the Trustee and the Bank may, by
notice given hereunder, designate any further or different addresses to which
subsequent notices, approvals, consents, requests or other communications shall
be sent or persons to whose attention the same shall be directed.


Section 8.3.  Binding Effect.  This Loan Agreement shall inure to the benefit of
and shall be binding upon the Issuer, the Borrower and their respective
successors and assigns.


 
30

--------------------------------------------------------------------------------

 


Section 8.4.  Severability.  If any provision hereof shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


Section 8.5.  Amounts Remaining in Funds.  Subject to Section 5.2 of this
Agreement, it is agreed by the parties hereto that any amounts remaining in the
Funds created under the Indenture upon expiration or sooner termination of this
Loan Agreement, after Payment in Full of the Bonds, payment of the fees, charges
and expenses of the Trustee, the Issuer, the Remarketing Agent and the Bank
(including, without limitation, the fees and expenses of their respective
Counsel), and payment of all other amounts required to be paid under the
Indenture (and to the extent provided for in the Indenture, the Reimbursement
Agreement), including payment of Rebate Amount, shall be paid promptly to the
Borrower by the Trustee, upon the Borrower's written request.


Section 8.6.  Reliance by Issuer.  The Issuer shall have the right at all times
to act in reliance upon the authorization, representation or certification of
the Borrower Representative or a Responsible Officer of the Trustee.


Section 8.7.  No Personal Liability of the Issuer.  Neither the members of the
Issuer nor any person executing bonds for the Issuer shall be liable personally
on said Bonds by reason of the issuance thereof.


Notwithstanding anything in this Loan Agreement to the contrary, it is expressly
understood and agreed by the parties hereto that (a) the Issuer may rely
conclusively on the truth and accuracy of any certificate, opinion, notice or
other instrument furnished to the Issuer by a Responsible Officer of the Trustee
or the Borrower as to the existence of any fact or state of affairs required
hereunder to be noticed by the Issuer; (b) the Issuer shall not be under any
obligation hereunder to perform any record keeping or to provide any legal
services, it being understood that such services shall be performed either by
the Trustee or the Borrower; and (c) none of the provisions of this Loan
Agreement shall require the Issuer to expend or risk its own funds or to
otherwise incur financial liability in the performance of any of its duties or
in the exercise of any of its rights or powers hereunder, unless it shall first
have been adequately indemnified to its satisfaction against the cost, expenses
and liability which may be incurred thereby.


Section 8.8.  Immunity of Directors, Officers and Employees of Issuer.  No
recourse shall be had for the enforcement of any obligation, promise or
agreement of the Issuer contained in the Indenture, this Loan Agreement or in
any Bond issued under the Indenture for any claim based thereon or otherwise in
respect thereof, against any director, officer, employee or agent, as such, in
his individual capacity, past, present or future, of the Issuer or of any
successor corporation, either directly or through the Issuer or any successor
corporation, whether by virtue of any constitutional provision, statute or rule
of law, or by the enforcement of any assignment or penalty or otherwise; it
being expressly agreed and understood that no personal liability whatsoever
shall attach to, or be incurred by, any director, officer, employee or agent, as
such, past, present or future, of the Issuer or of any successor corporation,
either directly or through the Issuer or any successor corporation, under or by
reason of any of the obligations, promises or agreements entered into between
the Issuer and the Borrower whether contained in this Loan Agreement or any
other documents executed in connection therewith or to be implied therefrom as
being supplemental hereto or thereto, and that all personal liability of that
character against every such director, officer, employee or agent is, by the
execution of this


 
31

--------------------------------------------------------------------------------

 


Loan Agreement and the Indenture, and as a condition of, and as part of the
consideration for, the execution of this Loan Agreement and the Indenture,
expressly waived and released.


Section 8.9.  Payments by Bank.  The Bank shall, to the extent of any payments
made by the Bank pursuant to the Letter of Credit, be subrogated to all rights
of the Issuer or its assigns (including, without limitation, the Trustee) as to
all obligations of the Borrower with respect to which such payments shall be
made by the Bank, but, so long as any of the Bonds remain Outstanding under the
terms of the Indenture, such right of subrogation on the part of the Bank shall
be in all respects subordinate to all rights and claims of the Issuer for all
payments which are then due and payable under the Indenture or otherwise arising
under this Loan Agreement, the Indenture or the Bonds.  The Trustee will, upon
written request, execute and deliver any instrument reasonably requested by the
Bank to evidence such subrogation and the Trustee shall assign to the Bank its
rights in any obligations of the Borrower with respect to which payment of the
entire principal balance and accrued interest thereon shall be made by the Bank.


Section 8.10.  Amendments, Changes and Modifications.  Except as otherwise
provided herein or in the Indenture, subsequent to the date of issuance and
delivery of the Bonds and prior to their Payment in Full, this Loan Agreement
and the Note may not be effectively amended or terminated without the written
consent of the Borrower, the Issuer and the Bank (to the extent the amendment or
modification would adversely affect or alter the duties or obligations or rights
of the Bank hereunder or under the Indenture), and without complying with
Section 9.6 of the Indenture.


Section 8.11.  Counterparts.  This Loan Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.


Section 8.12.  Captions.  The captions and headings herein are for convenience
only and in no way define, limit or describe the scope or intent of any
provisions hereof.


Section 8.13.  Law Governing Construction of Agreement.  This Loan Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State.


Section 8.14.  Third Party Beneficiaries.  Subject to the rights of the Trustee
and the Issuer under the Indenture, the Bank, if any, is an express third party
beneficiary with respect to the Borrower’s covenants and representations in this
Loan Agreement.  It is specifically agreed between the parties executing this
Loan Agreement that neither this Loan Agreement nor any of the provisions hereof
are intended to establish in favor of the public or any member thereof, other
than as expressly provided herein, including assignment of the Issuer’s rights
under this Loan Agreement to the Trustee pursuant to the Indenture, the rights
of a third party beneficiary hereunder, as to authorize any one not a party to
this Loan Agreement to maintain a suit for personal injuries or property damage
pursuant to the terms or provisions of this Loan Agreement.  The duties,
obligations and responsibilities of the parties to this Loan Agreement with
respect to third parties shall remain as imposed by law.


Section 8.15.  Further Assurances and Corrective Instruments.  The Issuer and
the Borrower hereby agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such further acts, instruments, conveyances, transfers and assurances, as the
owners of the Bonds reasonably deem


 
32

--------------------------------------------------------------------------------

 


necessary or advisable for the implementation, correction, confirmation or
perfection of this Agreement or the Tax Agreement and any rights of the Issuer
hereunder.


Section 8.16.  Personal Liability of Borrower.  No present or future director,
officer, employee or agent of the Borrower or other person owning any direct or
indirect interest in the Borrower shall be liable personally under this Loan
Agreement or the Note for the payment of amounts owing under this Loan Agreement
or the Note.


(Signature pages follow)


 
33

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer and the Borrower have caused this Loan Agreement
to be executed in their respective names and, if applicable, their respective
corporate seals to be affixed hereto and attested by their authorized officers,
all as of the date first above written.



 
CALIFORNIA ENTERPRISE
 
DEVELOPMENT AUTHORITY
       
By:
/s/ Wayne Schell
 
Name:
Wayne Schell
 
Title:
Chair
       
SUNPOWER CORPORATION
       
By:
/s/ Dennis V. Arriola
 
Name:
Dennis V. Arriola
 
Title:
Executive Vice President and
   
Chief Financial Officer



 
34

--------------------------------------------------------------------------------

 


Schedule A


Description of Project


 
Schedule A

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF NOTE


$30,000,000
______________ , 2010



SUNPOWER CORPORATION (the “Borrower”) acknowledges itself indebted to, and for
value received hereby promise to pay to the order of, the CALIFORNIA ENTERPRISE
DEVELOPMENT AUTHORITY (the “Issuer”) and its successors and assigns, the
principal sum of Thirty Million and 00/100 dollars ($30,000,000) and to pay
interest on the unpaid principal amount hereof from the date of this Note
calculated on the same basis as interest is calculated on the Bonds (as
hereinafter defined) and the purchase price of the Bonds tendered or deemed
tendered for purchase and not remarketed.  The unpaid principal amount hereof
shall be equal to the outstanding aggregate principal amount of the Bonds.


This Note is issued to evidence the obligation of the Borrower pursuant to, and
shall be governed by and construed in accordance with, the terms and conditions
of the Loan Agreement, dated as of December 1, 2010, by and between the Borrower
and the Issuer (the “Loan Agreement”) for the repayment of the loan in the
amount of $30,000,000 made by the Issuer to the Borrower thereunder from the
proceeds of the Issuer’s $30,000,000 Recovery Zone Facility Revenue Bonds
(SunPower Corporation  - Headquarters Project) Series 2010 (the “Bonds”) and the
payment of interest thereon, including provision for repayment of the loan in
certain cases.  All capitalized words and terms not defined herein shall have
the respective meanings and be construed herein as provided in the Loan
Agreement.  The Borrower further agrees to pay all other obligations pursuant to
the Loan Agreement.


The Issuer has assigned the Loan Agreement (together with this Note) to the
Trustee pursuant to the Indenture of Trust, dated as of December 1, 2010 (the
“Indenture”) by and between the Issuer and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), reserving certain of its rights
thereunder.  Such assignment is made as security for the payment of the Bonds.


This Note is entitled to all of the benefits and is subject to all of the
provisions of the Loan Agreement, which provisions are hereby incorporated
herein by reference thereto including provisions relating to credits on payments
due under the Loan Agreement, which shall also become credits under this
Note.  Subject to the provisions hereof, the obligations of the Borrower to make
or cause to be made the payments required hereunder shall be absolute and
unconditional without defense or set-off as more fully set forth in the Loan
Agreement.


This Note is subject to prepayment in whole or in part as provided in the Loan
Agreement.


If an “Event of Default” occurs under the Loan Agreement, the principal of this
Note may be declared due and payable in the manner and with the effect provided
in the Loan Agreement.


Whenever payment or provision thereof has been made in respect of the principal
of, premium, if any, and interest on all Bonds in accordance with the Loan
Agreement and all other amounts due under the Loan Agreement, this Note shall be
deemed paid in full and shall be canceled and returned to the Borrower.


 
A-1

--------------------------------------------------------------------------------

 


All payments of principal, premium, if any, purchase price and interest shall be
made to the Trustee in immediately available funds in such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts. All payments shall be in the full
amount required hereunder unless and to the extent the Borrower is entitled to a
credit under the Loan Agreement or the Indenture.


Payment of the redemption price of any of the Bonds pursuant to the provisions
for redemption in the Indenture shall constitute payment of principal, or any
portion thereof, any premium thereon and accrued interest thereon due on this
Note. Any payment of interest or principal on the Bonds pursuant to the Loan
Agreement shall constitute a corresponding interest or principal payment on this
Note.


In case the Trustee or the Issuer shall have proceeded to enforce its rights
under this Note, the Loan Agreement and/or the Indenture and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Trustee or the Issuer or in the case of any waiver
of an event of default or any rescission of any declaration of acceleration,
then and in every case the Borrower and the Trustee or the Issuer shall be
restored respectively to their respective positions and rights hereunder, and
all rights, remedies and powers of the Borrower and the Trustee or the Issuer
shall continue as though no such proceedings had been taken.


In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Borrower under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the property of the Borrower or in the case of any other similar judicial
proceedings relating to the Borrower, or to the creditors or property of the
Borrower, the Trustee shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and provide a claim or claims for the amounts
owing and unpaid in respect of this Note and, in case of any judicial
proceedings relative to the Borrower, its creditors or its property, and to
collect and receive any moneys or other property payable or deliverable on any
such claims, and to distribute the same after the deduction of its charges and
expenses; and any receiver, assignee or trustee in bankruptcy or reorganization
is hereby authorized to make such payments to the Trustee, and to pay to the
Trustee any amount due it for compensation and expenses, including counsel fees
incurred by it up to the date of such distribution.


This Note shall be governed by the laws of the State of California.


THE UNDERSIGNED AND ALL ENDORSERS, SURETIES AND GUARANTORS HEREOF, JOINTLY,
SEVERALLY AND INDIVIDUALLY WAIVE PRESENTMENT, DEMAND FOR PAYMENT, NOTICE OF
DISHONOR, NOTICE OF PROTEST AND PROTEST AND ALL OTHER NOTICES AND DEMANDS IN
CONNECTION WITH THE DELIVERY, ACCEPTANCE, PAYMENT, PERFORMANCE, DEFAULT,
ENDORSEMENT OR GUARANTEE OF THIS NOTE, AND HEREBY AUTHORIZE THE HOLDER, WITHOUT
NOTICE, TO GRANT EXTENSIONS IN THE TIME OF PAYMENT HEREOF OR CHANGES IN THE RATE
OF INTEREST ON ANY MONIES OWING ON THIS NOTE.


Notwithstanding any provision to the contrary contained in this Note or in any
of the other Borrower Documents, it is expressly provided that in no case or
event shall the aggregate of (a) all interest on the unpaid balance of this
Note, accrued or paid from the date hereof and (b) the aggregate of any other
amounts accrued or paid pursuant to this Note or any of the other Borrower
Documents, which under applicable laws are or may be deemed to constitute
interest upon this Note or any other indebtedness due hereunder or under the
other Borrower


 
A-2

--------------------------------------------------------------------------------

 


Documents (the “Debt”) from the date hereof, ever exceed the maximum rate of
interest which could lawfully be contracted for, charged or received on the
unpaid principal balance of the Debt.  In this connection, it is expressly
stipulated and agreed that it is the intent of the Borrower, the Issuer, and the
Trustee to contract in strict compliance with the applicable usury laws of the
State of California and of the United States (whichever permit the higher rate
of interest) from time to time in effect.  In furtherance thereof, none of the
terms of this Note or any of the other Borrower Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate (as
defined in the Loan Agreement).  The Borrower or other Persons now or hereafter
becoming liable for payment of the Debt shall never be liable for interest in
excess of the Maximum Rate.  If under any circumstances the aggregate amounts
paid on the Debt include amounts which by law are deemed interest which would
exceed the Maximum Rate, the Borrower stipulates that such amounts will be
deemed to have been paid as a result of an error on the part of the Borrower,
the Issuer, and the Trustee, and the Person receiving such excess payment shall
promptly, upon discovery of such error or upon written notice thereof from the
Person making such payment, refund the amount of such excess.  In addition, all
sums paid or agreed to be paid to the holder or holders of the Debt for the use,
forbearance, or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the Debt.  The provisions of this paragraph shall control all
agreements, whether now or hereafter existing and whether written or oral, among
the Borrower, the Issuer, and the Trustee.


 
A-3

--------------------------------------------------------------------------------

 



 
SUNPOWER CORPORATION
       
By:
     
Name:
       
Title:
 



 
A-4

--------------------------------------------------------------------------------

 


EXHIBIT B


PROJECT FUND REQUISITION


Date:_______________
Requisition No. _________



Wells Fargo Bank, National Association
Corporate Trust Services
MAC N9311-110
625 Marquette Avenue
Minneapolis, MN  55479
Attention: SunPower Account Manager
 
 
Attention:  Municipal Finance Group


 
Re:
California Enterprise Development Authority Recovery Zone Facility Revenue Bonds
(SunPower Corporation  - Headquarters Project) Series 2010 (the “Bonds”)



To the Addressee:


The undersigned, on behalf of SunPower Corporation (the “Borrower”), hereby
requests payment, from the Project Fund established under the Indenture (the
“Indenture”) pursuant to which the Bonds identified above are issued and
outstanding, the total amount shown below to the order of the payee or payees
named below, as payment or reimbursement for costs incurred or expenditures made
in connection with the Project (as defined in the Indenture).  The payee(s) to
which, the purpose(s) for which, and the amount(s) in which the disbursement(s)
are requested are set forth on the attached Schedule B-1.


The undersigned hereby certifies as follows:


1.             Each payment and/or reimbursement requested constitutes costs
that (i) were paid or incurred by the Borrower on or after October 8, 2010 or
were for reimbursement costs as described in the Tax Agreement, (ii) have been
used to finance the acquisition, construction, renovation improving and/or
equipping of a headquarters facility project after October 8, 2010, (iii) the
original use of the facilities acquired, constructed, renovated improved and/or
equipped commences with the Borrower, and (iii) substantially all of the use of
the facilities acquired, constructed, renovated improved and/or equipped is in
the active conduct of Borrower’s business within San Jose, California.


2.             Each obligation mentioned herein has been properly incurred and
is a proper charge against the Project Fund, including without limitation in
accordance with the provisions of the Tax Agreement, and each item for which
payment is requested is or was necessary in connection with the acquisition,
installation or construction of such Project.  None of the items for which
payment is requested has been reimbursed previously from the Project Fund, and
none of the payments and/or reimbursements herein requested will result in a
breach of the representations and agreements in Section 5.6 and 5.7 of the Loan
Agreement relating to the Project or constitutes a Cost of Issuance.


 
B-1

--------------------------------------------------------------------------------

 


3.             Notwithstanding paragraph 1(i) above, any cost paid prior to
October 8, 2010 may be reimbursed if (a) such cost, together with any other
costs paid prior to October 8, 2010 and reimbursed with Proceeds of the Bonds,
does not exceed $100,000 or (b) such cost constitutes a preliminary expenditure
(e.g., engineering, surveying, soil testing) under Section 1.150-2(f)(2) of the
Treasury Regulations and such cost, together with any other preliminary
expenditure costs reimbursed with proceeds of the Bonds, does not exceed 20
percent of the aggregate issue price of the Bonds.


4.             No Event of Default under the Loan Agreement or under the
Indenture or event which after notice or lapse of time or both would constitute
an Event of Default under the Loan Agreement or under the Indenture has occurred
and not been waived or cured.


5.             If the terms of the Reimbursement Agreement require moneys from
the Project Fund to be remitted to the Bank, or to an agent acting for the
benefit of or on behalf of the Bank, and for the Bank or such agent to remit
such moneys to the payee(s) identified in Schedule B-1 attached hereto, the
Borrower shall identify the ultimate payee(s) in Schedule B-1 and shall include
an instruction to the Trustee for such moneys to be remitted to the Bank or such
agent.


6.             The Borrower has received all necessary approvals from the Bank
for the payments or reimbursements set forth in Schedule B-1 hereto.


Terms which are used herein as defined terms shall have the meanings specified
in the Indenture or in the Loan Agreement defined therein.


Dated: ____________________

 
SUNPOWER CORPORATION
       
By:
     
Authorized Representative



Attachment:  Schedule B-1 – Schedule of Disbursements


 
B-2

--------------------------------------------------------------------------------

 


SCHEDULE B-1


SCHEDULE OF DISBURSEMENTS


PAYEE
PURPOSE
AMOUNT



 
B-3

--------------------------------------------------------------------------------

 


EXHIBIT C


BORROWER’S COMPLETION CERTIFICATE


Wells Fargo Bank, National Association
Corporate Trust Services
MAC N9311-110
625 Marquette Avenue
Minneapolis, MN  55479
Attention: SunPower Account Manager


 
Re:
California Enterprise Development Authority Recovery Zone Facility Revenue Bonds
(SunPower Corporation  - Headquarters Project) Series 2010



To the Addressee:


Pursuant to Section 3.3 of the Loan Agreement by and between the Issuer and
SunPower Corporation (the “Borrower”) dated as of December 1, 2010 (the “Loan
Agreement”), the undersigned, an authorized representative of the Borrower (all
undefined terms used herein shall have the same meaning ascribed to them in the
Loan Agreement), as of the date hereof, certifies that:


(i)             the construction of the Project was completed as of
____________________;


(ii)            the cost of all labor, services, materials and supplies used in
the Borrower’s undivided ownership interest in the Project have been paid, or
will be paid from amounts retained by Wells Fargo Bank National Association (the
“Trustee”) at the Borrower’s direction for any Costs of Project not now due and
payable or, if due and payable, not presently paid;


(iii)           the Project is being operated as an authorized “project” under
the Act and substantially as proposed in the Application;


I acknowledge that any amount hereafter remaining in the Project Fund (except
amounts therein sufficient to cover Costs of Project not now due and payable or
not presently paid) shall be used by the Trustee in accordance with Section
5.3(b) of the Indenture and the proceeds of the Bonds shall not be invested at a
yield materially higher than the yield on the Bonds.


This certificate is given without prejudice to any rights against third parties
which exist on the date hereof or which may subsequently come into being.



 
SUNPOWER CORPORATION
       
By:
   
Name:
   
Title:
 



Dated:
   

 
 
C-1

--------------------------------------------------------------------------------